Filed:   March 13, 2002

                    UNITED STATES COURT OF APPEALS

                        FOR THE FOURTH CIRCUIT


                           Nos. 99-2494(L)
                        (18-CA-13394, et al.)



Overnite Transportation Company,

                                                           Petitioner,

           versus


National Labor Relations Board,

                                                           Respondent.



                              O R D E R



     The court amends its opinion filed February 11, 2002, as

follows:

     On page 28, line 6 after first indented quotation -- the cita-

tion for So-Lo Foods is corrected to begin “985 F.2d 123.”

                                       For the Court - By Direction




                                          /s/ Patricia S. Connor
                                                   Clerk
            OPINION ON REHEARING EN BANC

                      PUBLISHED

           UNITED STATES COURT OF APPEALS

               FOR THE FOURTH CIRCUIT


OVERNITE TRANSPORTATION COMPANY,
     Petitioner,

     v.

NATIONAL LABOR RELATIONS BOARD,               No. 99-2494
     Respondent,

INTERNATIONAL BROTHERHOOD OF
TEAMSTERS,
     Intervenor.


NATIONAL LABOR RELATIONS BOARD,
     Petitioner,

     v.

OVERNITE TRANSPORTATION COMPANY,              No. 00-1065
     Respondent,

INTERNATIONAL BROTHERHOOD OF
TEAMSTERS,
     Intervenor.


       On Petition for Review and Cross-Application
             for Enforcement of an Order of
           the National Labor Relations Board.
   (18-CA-13394, 18-CA-13481, 18-CA-13642, 18-CA-13394,
  18-CA-13438, 18-CA-13484, 18-CA-13394-51, 18-RC-15812,
 18-CA-15812, 18-CA-13394-35, 18-CA-13395-36, 9-CA-33793,
  18-RC-15814, 18-CA-13394-27, 8-RC-15786, 18-RC-15782,
18-CA-13394-91, 18-CA-13394-13, 18-RC-15768, 18-CA-13916,
      4-RC-18747, 5-RC-14213, 9-RC-16504, 9-RC-16505)
                Argued: September 25, 2001

                Decided: February 11, 2002

 Before WILKINSON, Chief Judge, and WIDENER, WILKINS,
     NIEMEYER, LUTTIG, WILLIAMS, MICHAEL, MOTZ,
     TRAXLER, KING, and GREGORY, Circuit Judges.

____________________________________________________________

By published opinion, petition for review granted in part and
denied
in part, cross-application for enforcement denied to the
extent incon-
sistent with the opinion, and case remanded for reelections
at four
sites. Judge Niemeyer wrote the opinion, in which Chief
Judge Wil-
kinson and Judges Widener, Wilkins, Luttig, Williams, and
Traxler
joined. Judge Gregory wrote a separate opinion concurring
in part and
dissenting in part. Judge King wrote a dissenting opinion, in
which
Judge Michael and Judge Motz joined.

____________________________________________________________

                         COUNSEL

ARGUED: Kenneth T. Lopatka, MATKOV, SALZMAN, MADOFF
& GUNN, Chicago, Illinois, for Overnite. William M.
Bernstein,
Senior Attorney, NATIONAL LABOR RELATIONS BOARD,
Washington, D.C., for Board. Carey Robert Butsavage,
BUTSAV-
AGE & ASSOCIATES, P.C., Washington, D.C., for Intervenor. ON
BRIEF: Kenneth F. Sparks, Christopher A. Johlie, MATKOV,
SALZMAN, MADOFF & GUNN, Chicago, Illinois, for Overnite.
Leonard R. Pate, General Counsel, Linda Sher, Associate
General
Counsel, Aileen A. Armstrong, Deputy Associate General
Counsel,
NATIONAL LABOR RELATIONS BOARD, Washington, D.C., for
Board. Marc A. Stefan, BUTSAVAGE & ASSOCIATES, P.C.,
Washington, D.C., for Intervenor.

____________________________________________________________

                             2
                           OPINION

NIEMEYER, Circuit Judge:

   In this case, we decide whether, under the principles of
NLRB v.
Gissel, 395 U.S. 575 (1969), the National Labor Relations
Board
properly ordered a company to bargain with a union that did
not win
its representation election.

   In the fall of 1994, the International Brotherhood of
Teamsters,
AFL-CIO, and its affiliated locals ("Teamsters") began a
nationwide
campaign to organize the employees of Overnite
Transportation Com-
pany, headquartered in Richmond, Virginia. At that time,
Overnite
was one of the nation's largest nonunion trucking companies,
with
approximately 175 service centers across the country and
approxi-
mately 14,000 employees.

       In its campaign, the Teamsters promised Overnite
employees that
union representation would bring a new golden age, when
the
employees would have the benefit of the National Master
Freight
Agreement and would receive wage increases of more than
$2.50 per
hour, larger pensions, less expensive and more
comprehensive medi-
cal benefits, and more favorable work rules. While
Overnite observed
that such a pay package would cost an amount that exceeded
the sum
of its profits, it nevertheless sought to portray a bright
future without
union representation under the leadership of its new
president, Jim
Douglas. Perhaps to provide a glimpse of that bright
future, Overnite
announced, during the heated campaign, a national pay
increase.

    The Teamsters' efforts led to elections at numerous
Overnite ser-
vice centers in 1995. In connection with those elections, the
Team-
sters filed complaints of unfair labor practices against
Overnite, and,
at 17 locations where the union lost, rather than seek new
elections,
the Teamsters sought orders directing Overnite to bargain
with the
union, based on NLRB v. Gissel.

    The numerous proceedings before the National Labor
Relations
Board ("Board") were consolidated into one massive
proceeding.
Some elections were certified, and issues relating to others
were set-
3
tled. The parties agreed, however, to litigate the
complaints at four
locations where Gissel bargaining orders were sought —
Bridgeton,
Missouri; Norfolk, Virginia; Louisville, Kentucky; and
Lawrenceville, Georgia. Ultimately, the Board found
widespread
unfair labor practices at these four locations, as well as
nationwide
unfair labor practices stemming from Overnite's pay
increases in
March 1995 and January 1996. The Board further found
that, at these
four locations, the ability to hold new elections that were
fair "would
be unlikely" and that the employees' wishes at these
locations were
"better gauged by . . . old card majorit[ies] than by . . . new
elec-
tion[s]." The Board therefore chose not to order new
elections, opting
instead to enter Gissel orders directing Overnite to bargain
with the
Teamsters.

      On Overnite's petition for review and the Board's
cross-application
for enforcement, we conclude that most of the Board's
findings of
unfair labor practices were supported by substantial
evidence, but
some were not. We also conclude that the Board's decision
to issue
Gissel orders was not supported by evidence sufficient to
justify that
extraordinary relief. By declining to follow our
long-standing prece-
dents for the application of Gissell, the Board improperly
bypassed
the employees' will on the question of representation,
frustrating the
fundamental policy of employee democracy established by
Congress
in the labor laws. Accordingly, we grant in part and deny in
part
Overnite's petition for review; we deny the Board's
cross-application
for enforcement insofar as its order is inconsistent with
this opinion;
and we remand this case for new elections at the four
service centers.

                               I

   Before the Teamsters' organizing effort that commenced
in late
1994, Overnite was a nonunion trucking company. Over the
years,
since at least 1980, it had followed the practice of
granting its
employees annual pay raises which took the form of either
direct
increases in hourly wages or increases in base mileage rates.
The
raises varied in character and in amount, depending upon
Overnite's
financial performance during the relevant period.
   Until 1991, a raise was granted every October. In 1991,
however,
poor performance forced Overnite to defer the raise until
January

                            4
1992. Even then, only a small wage increase was granted.
Again in
1992, Overnite deferred the annual raise to January 1993.
By the end
of 1993, continuing financial weakness forced Overnite to
alter the
form of its raise altogether. In addition to continuing its
trend of
deferring raises until January, Overnite changed the form
of its raise
in 1994 to a Performance Incentive Plan. Under the Plan,
employees
were to earn additional compensation after specified
quarterly earn-
ings targets were reached. In practice, however, the
company met the
targets only once, leading to only one Performance
Incentive Plan
payment. It was, perhaps, in response to Overnite's
vulnerability from
employee dissatisfaction with the Performance Incentive
Plan that, in
September 1994, the Teamsters began a campaign to organize
Over-
nite's employees.

    Overnite president Thomas Boswell responded to the
organizing
effort with a letter to employees, dated November 22, 1994,
in which
he criticized the Teamsters, warning that the union did not
have the
employees' interests in mind. He stated that the Teamsters
cared only
about obtaining income through union dues and the
employees' pen-
sion fund, and he suggested that the union often caused
strikes, harm-
ing both the employer and the employees. Boswell asserted
that
unionized companies "have often lost the battle to survive,"
pointing
out that, over the last 30 years, the 50 top trucking
companies had
dwindled to 8 and that almost all had dealt with employees
through
the Teamsters.

       In addition to criticizing the Teamsters, Boswell
acknowledged, in
December 1994, that the Performance Incentive Plan had
been a fail-
ure. To cure this failure, he announced yet another version
of the
annual raise. Hourly employees would receive a 50-cents per
hour
raise in January 1995, along with other "improvements," such
as com-
pensation for time lost during breakdowns or weather
delays. Never-
theless, by the end of 1994, two service centers — at Kansas
City,
Kansas, and Indianapolis, Indiana — had elected union
representation
and were certified.

   Overnite responded to the 1994 employee dissension by
making
Jim Douglas its new president in January 1995. As promised
in Bos-
well's December announcement, Overnite awarded the
50-cent wage
increase that month. Nevertheless, the Teamsters'
momentum contin-

                            5
ued as, during February, the union was elected and certified
as the
employees' bargaining representative at two more service
centers —
at Blaine, Minnesota, and Sacramento, California — bringing
the
Teamsters' representation to a total of four sites. By then,
elections
were also scheduled at 22 other service centers for
February and
March, and application petitions had been filed at 5 more.1

     Possibly in response to the union's successes, Douglas
sent
employees a letter in February 1995 announcing a second
1995 wage
increase of 55 cents per hour, plus an increase in the
mileage rate and
a $250 safety bonus, all of which were to take effect in
March. In the
letter, Douglas acknowledged that Overnite's pay had
fallen behind
that of some competitors. Although the letter was sent to
all employ-
ees, including those represented by the union at the four
certified ser-
vice centers, Overnite stated that it was "prohibited from
unilaterally
implementing this discretionary increase for [represented]
employ-
ees." Overnite also trumpeted this March 1995 wage increase
in a
new newsletter, The Overniter, announcing in large, bold
type,
"hourly wage increases across the board." The newsletter
stated in
smaller bold type that "Kansas City, Indianapolis, West
Sacramento
and Blaine employees who voted for Teamsters [were] not
eligible."

    In addition to the March 1995 wage increase, Douglas
undertook
a more concerted campaign against the Teamsters on two
fronts. First,
he sought to motivate Overnite's management to engage in
the fight
against the Teamsters, making numerous statements in
letters and
speeches to the effect that the Teamsters were a threat to
the company
____________________________________________________________
    1
      Elections were scheduled at Bensalem, Pennsylvania
(2/2/95); Corn-
well Heights, Pennsylvania (2/14/95); Bridgeton, Missouri
(2/28/95);
Milwaukee, Wisconsin (3/6/95); Appleton, Wisconsin (3/6/95);
Grand
Rapids, Michigan (3/7/95); Detroit, Michigan (3/15/95);
Lexington, Ken-
tucky (3/15/95); London, Kentucky (3/16/95); South Bend,
Indiana
(3/16/95); Louisville, Kentucky (3/17/95); Charleston, West
Virginia
(3/20/95); Parkersburg, West Virginia (3/21/95); Pennsauken,
New Jer-
sey (3/23/95); Toledo, Ohio (3/24/95); Elmsford, New York
(3/24/95);
Cincinnati, Ohio (3/28/95); Rockford, Illinois (3/28/95);
Nashville, Ten-
nessee (3/29/95); Dayton, Ohio (3/30/95); Parsippany, New
Jersey
(3/31/95); and Norfolk, Virginia (3/31/95). Also, election
petitions had
been filed in Lafayette, Indiana; Fort Wayne, Indiana;
Bowling Green,
Kentucky; Moonachie, New Jersey; and Bayshore, New York.

                            6
and that working conditions would be better if Overnite
remained
union-free. In a letter sent to Overnite's service center
managers, he
stated that the union's campaign was "the biggest war of our
lives"
and that, to win, management had to "sound the bugle call
and
unleash the fury of the Overnite machine." He urged
Overnite to
"muster [its] troops to all out attack."

  The second front targeted Overnite's employees directly.
Through
Douglas's leadership, Overnite started a campaign called
"Give Jim
a Chance," distributed T-shirts and buttons, and promised
greater
responsiveness to employee concerns. Douglas personally
visited
many service centers to inquire about employee concerns,
asserting
that his approach would be much different from that of
former-
president Boswell and that he would take care of the
employees.
Douglas also sent out a "quality team" of "troubleshooters"
to Over-
nite's service centers, whose mission was to discover the
causes of
employee unrest and to assess who favored the Teamsters
and who
did not. Acting as company ombudsmen, the troubleshooters
prom-
ised to take employee grievances back to Overnite's
headquarters and
to resolve them.

  While assuring employees that it could meet their needs,
Overnite
was candid about its opinion of unions. Overnite's employee
hand-
book stressed "that this Company values union-free working
condi-
tions." Overnite also widely publicized the 13-year
bargaining
stalemate at its Chicago service center, where the
Teamsters repre-
sented the employees. Even though a union had been
certified in Chi-
cago as early as 1982, Overnite pointed out that bargaining
there had
attained few favorable results for the employees. The
union had con-
ducted a strike there but still had no contract with
Overnite.

  In addition to its nationwide efforts, Overnite countered
the union
organizing effort with its own carrot-and-stick campaign at
individual
service centers, including the four at issue in this case —
Bridgeton,
Norfolk, Louisville, and Lawrenceville. The Board found
many of
Overnite's actions in furtherance of its campaign to be
unfair labor
practices.
  In Bridgeton, pro-union literature was removed from the
break
room, the bulletin board, and the employee bathroom, while
anti-

                            7
union literature was left alone. Supervisors followed
pro-union
employees and interfered with their conversations with
other employ-
ees. To complement the anti-union sentiment, Overnite sent
"trouble-
shooters" to ride with the drivers, soliciting grievances
from them.
The service center manager also told the employees that
Overnite was
looking into overtime and, while he could not make
promises, he was
"pretty sure" it would happen; it was "almost a done deal."
Douglas
visited Bridgeton several times to discuss overtime pay with
the
employees. He told the employees that the company would
take care
of its own and that it did not need third party interference.
The elec-
tion was held on February 28, 1995, and the union lost by a
vote of
24 to 22.

   In Norfolk, where employees had been permitted to post
anything
on bulletin boards, pro-union literature was destroyed and
an
employee who posted such literature was told by a manager
that "peo-
ple could get fired for this." Supervisors broke up
conversations, and
a manager warned employees that their relationships with
their super-
visors would change for the worse if the union were
elected. Two pro-
union employees were called "agitators" by their manager,
and the
manager added that he did not want anything bad to happen
to them
and that they should be careful. He implied that, if the
union lost the
election, they could be fired for their pro-union stance.
The head ser-
vice center manager made predictions about the
consequences of
unionization. He noted that union employees at Kansas City
had not
received the March 1995 wage increase, and he warned that
the Nor-
folk bargaining experience would result in a stalemate like
the one in
Chicago. Another supervisor indicated that the then-pending
March
wage increase would be lost if the union was elected. The
election
was held on March 31, 1995, and the union lost by a vote of
58 to
29.

      In Louisville, Overnite's central management urged
employees to
give Jim Douglas a chance. An Overnite Vice President visited
Louis-
ville in November 1994 and asked employees if there were
com-
plaints with which he could help them. When told that the
employees
wanted overtime pay, he said that, while he could not
promise to pay
time-and-a-half, "possibly, in the future, things might get
better." In
March 1995, about a week before the election, Douglas
visited Louis-
ville, again promising improvements. He used the March 1995
wage

                            8
increase as an example of his positive changes. On the
negative side
of the carrot-and-stick campaign, Douglas warned employees
that the
Teamsters would likely try to block the March 1995 pay
raise. Other
Overnite management warned that, if elected, the Teamsters
would
ruin Overnite. Dispatchers told two employees that, if
Overnite went
union, it would close its doors, leaving all the employees
out of work.
An Overnite vice president told the employees that company
repre-
sentatives simply showed up for negotiations in Chicago,
explaining
that even if charges were filed for bargaining in bad faith,
the com-
pany would be required only to pay a small fine. It would
then not
have to return to the negotiating table until the following
year. He
suggested that the only way to get a union contract would
be to go
on strike, and employees who took that course could be
replaced. The
"Wheel of Misfortune," a circular passed out during a
discussion of
strikes, showed employees what they could lose by going on
strike.
A supervisor warned that, if the union was elected, he
would enforce
company rules more stringently, writing employees up for
every argu-
able violation. A supervisor also warned that Overnite
would "play
hardball" if the union won the election. As election day
approached,
supervisors removed pro-union materials from the break
room, leav-
ing anti-union materials. One supervisor told an employee
that the
union pin he was wearing could be hazardous to his health.
Another
supervisor told an employee that, since the union campaign
had
started, he had an "attitude problem." A supervisor
prohibited union
adherents from talking with other employees. The
Louisville election
was held on March 17, 1995, and the union lost by a vote of
85 to
83.

   In Lawrenceville, employees were also prevented from
posting
pro-union materials on employee bulletin boards in the
break room.
At mandatory meetings, employees were told that Overnite
would go
out of business if the Teamsters were elected, and
employees who
supported the union were advised to seek employment at a
union
company. Managers and an Overnite vice president reminded
the
employees of the troubled Chicago bargaining experience,
warning
that, even if the union won the election, Overnite would
take an
adversarial bargaining position with every incentive to meet
only the
bare requirements of good-faith bargaining. One dispatcher
cautioned
that the company would never sign a union contract. A
manager
warned that he would revert to previously ignored
infractions if he

                             9
needed to get rid of people. Again, the warnings were
supplemented
with the message that existing management would
adequately meet
the employees' needs. The service center manager
encouraged
employees to give Jim Douglas a chance. He suggested that
improve-
ments in the company were imminent, but that they would be
avail-
able only if employees voted against the union. On separate
occasions, a dispatcher and a vice president noted that the
Kansas
City service center, which had voted for the Teamsters, did
not get the
March 1995 pay raise and that the raise would have to be
negotiated
with the union. Shortly before the scheduled election,
Douglas visited
Lawrenceville and asked one employee whether he was
willing to
sacrifice 14,000 jobs for "this campaign." The election was
held on
April 17, 1995, and the union lost by a vote of 42 to 38.

    Based on these incidents, the Teamsters filed numerous
unfair
labor practice complaints, and at 17 service centers where
it lost elec-
tions, it sought orders from the NLRB directing Overnite to
bargain
with the Union without having new elections. The Board's
General
Counsel issued a consolidated complaint alleging that
Overnite vio-
lated § 8(a)(1) and (3) of the National Labor Relations Act
(the
"Act"), 29 U.S.C. § 158(a)(1) and (3). As characterized by the
admin-
istrative law judge ("ALJ") and by the Board, the proceedings
were
"massive," involving numerous allegations of unfair labor
practices at
distinct locations as well as alleged nationwide unfair
labor practice
in implementing the March 1995 wage increase.

   In July 1995, the General Counsel and Overnite settled
almost all
of the § 8(a)(1) unfair labor practice complaints and those
§ 8(a)(3)
unfair labor practice complaints for which the only remedy
required
was a cease-and-desist order and the posting of notice. They
also set-
tled certain § 8(a)(3) complaints relating to the national
wage package
at specified locations where the Teamsters had already
been certified
as representing the employees. The settlement left for
resolution the
so-called "national" allegations and other allegations that,
in the Gen-
eral Counsel's view, supported Gissel bargaining orders. In
consider-
ing the Gissel orders, the General Counsel specifically
reserved the
right to use evidence pertaining to allegations that had
previously
been settled. Thus, following the July 1995 settlement, the
parties
agreed to litigate the Gissel complaints with respect to the
four ser-
vice centers at Bridgeton, Norfolk, Louisville, and
Lawrenceville.

                            10
    By the end of 1995, the Teamsters represented the
employees at
eight of Overnite's service centers, and the union had been
elected to
represent the employees at six other centers where it was
awaiting
certification. The Teamsters locals had also entered into
coordinated
bargaining with Overnite through a Teamsters national
committee
founded for that purpose.

    Meanwhile, during 1995, Overnite continued its annual
practice of
assessing its financial performance for the purpose of
setting the
terms of its annual wage increase. Because another year of
financial
losses made a wage increase appear impossible, Overnite
retained a
consultant to study its operations and to recommend
productivity
improvements. The consultant proposed numerous changes
which it
predicted would result in annual savings to Overnite of
approximately
$65 million. To make possible a wage increase for 1996 of
between
40 cents and 60 cents per hour, Overnite decided to link the
raise to
the consultant's recommended productivity changes.

     On December 7, 1995, Overnite conducted satellite
conferences
with all of its service center managers and provided them
with an
extensive guide to use in presenting the productivity
changes to
employees. Overnite then notified its unrepresented
employees of the
changes on December 11, 1995, presenting the changes
through a vid-
eotape of Douglas and supporting documents. On that day,
the infor-
mation was also sent, via overnight mail, to the union
representatives
of Overnite's certified service centers and to the
representatives of
service centers still awaiting certification. Overnite
offered the Team-
sters the same package that was granted to nonunion
employees. On
December 13, several days before the negotiations with
union repre-
sentatives were scheduled to begin, Overnite held a meeting
where it
explained the proposed terms of the 1996 wage increase to
repre-
sented employees and to employees at the service centers
awaiting
certification.

     Overnite's plan was to link the 1996 wage increase to
performance,
as it had done in previous years. Thus, in exchange for a wage
increase, Overnite sought to implement productivity
improvements by
retaining the right, among other things, to set work days,
hours, and
routes; to assign work and equipment; to separate employees
involun-
tarily; to contract for casual or temporary personnel; and
to divert

                            11
freight to alternative modes and carriers. The Teamsters,
however,
took the position that the "wage increase [was] an
established past
practice of Overnite, and that, as [Overnite was] obligated
to maintain
the status quo pending a collective-bargaining agreement,
the wage
increase must be extended to [represented employees]."
Because the
Teamsters refused to negotiate the productivity changes,
except as
part of an overall contract, Overnite eventually declared
an impasse
in negotiations. It announced its intention to implement the
productiv-
ity agreement unilaterally at the six units awaiting
certification, effec-
tive August 4, 1996.

  The union filed another unfair labor practice complaint,
alleging
that, by explaining the productivity changes to the
employees in the
represented centers without first adequately negotiating
with the
Teamsters, Overnite bypassed the union and engaged in
direct deal-
ing. The union also alleged that Overnite unilaterally
changed the rep-
resented employees' terms of employment by failing to give
them the
wage and benefit improvements and by implementing the
terms of the
productivity changes at the six units where the Teamsters
had been
elected but not yet recognized. This complaint was added to
the con-
solidated proceedings that were in progress.

     The Board, substantially affirming the ALJ's lengthy
findings, con-
cluded that Overnite "had committed unfair labor practices
affecting
employees on a nationwide basis and that the issuance of
Gissel bar-
gaining orders was warranted." Overnite Transp. Co., 329
N.L.R.B.
1 (Nov. 10, 1999). Finding that the conduct fell within a
Category II
type of order, as identified by the Supreme Court's opinion
in Gissel,
the Board explained:

        [Overnite's] course of misconduct both before and
        after the
        elections, clearly demonstrates that the holding of
        fair elec-
        tions in the future would be unlikely and that the
        "employ-
        ees' wishes are better gauged by [ ] old card
        majorit[ies]
        than by . . . new election[s]."

Id. at 2 (quoting Charlotte Amphitheater Corp. v. NLRB, 82
F.3d
1074, 1078 (D.C. Cir. 1996) (modifications in the original)).
The
Board relied not only upon evidence relating to unfair
labor practices

                         12
alleged to have occurred before the July 1995 settlement,
but also
upon the January 1996 wage increase.

    The Board pointed to the January 1996 wage increase to
reject
Overnite's argument that a Gissel order was unnecessary
because it
had corrected its practices after the July 1995 settlement.
Id. at 3. In
response to Overnite's two other arguments for why a Gissel
order
was inappropriate — that significant time had elapsed and
that sub-
stantial employee turnover had occurred — the Board
stated that the
facts of time passage and employee turnover were
irrelevant. Reject-
ing the employee-turnover argument, the Board stated:

        The Board traditionally does not consider turnover
        among
        bargaining unit employees in determining whether a
        bar-
        gaining order is appropriate, but rather assesses
        the situation
        at the time the unfair labor practices were
        committed.

                            ***

        In the present case, even accepting, arguendo, the
        facts
        asserted by [Overnite] concerning employee
        turnover, we
        find the effects of [Overnite's] unlawful conduct
        are not
        likely to be sufficiently dissipated by turnover to
        ensure a
        free second election.

                            ***

        As the Fifth Circuit has recognized, "Practices may
        live on
        in the lore of the shop and continue to repress
        employee sen-
        timent long after most, or even all, original
        participants have
        departed."

Id. at 5 (quoting Bandag, Inc. v. NLRB, 583 F.2d 765, 772 (5th
Cir.
1978)). Accordingly, the Board ordered Overnite to cease
and desist
from implementing the January 1996 wage increase and
directing it
to bargain with the Teamsters at the four locations at
issue.

    On appeal, a divided panel of this court affirmed the
Board, grant-
ing its cross-application for enforcement and denying
Overnite's peti-

                             13
tion for review. Overnite Transp. Co. v. NLRB, 240 F.3d 325
(4th Cir.
2001). The panel held that the Board's findings of unfair
labor prac-
tices were supported by substantial evidence and that the
Board acted
properly in bypassing new elections in favor of Gissel
bargaining
orders. Pursuant to a request for a poll, the court voted to
rehear this
case en banc and, in ordering a rehearing en banc, vacated
the panel
decision.

                              II

     In support of its conclusion that Overnite committed
unfair labor
practices, the Board found (1) that the March 1995 wage
increase was
coercive and discriminatory, in violation of § 8(a)(1) and (3)
of the
Act; (2) that other unfair labor practices, although settled
in July
1995, nonetheless provided evidence of illegal conduct at
the four
sites in question to support Gissel orders; and (3) that the
January
1996 wage increase was coercive and discriminatory, in
violation of
§§ 8(a)(1) and 8(a)(3) and involved direct negotiations with
repre-
sented employees, in violation of §§ 8(a)(1) and 8(a)(5) of the
Act.
The Board also found that certain attorney questioning of
Overnite
employees at the Louisville service center was coercive, in
violation
of § 8(a)(1) of the Act. Overnite challenges these findings,
contending
that they are not supported by substantial evidence.

    It is now well settled that Board findings of fact are
conclusive as
long as they are "supported by substantial evidence on the
record con-
sidered as a whole." 29 U.S.C. § 160(e); Universal Camera
Corp. v.
NLRB, 340 U.S. 474, 490-91 (1951). While "[t]he Board may not
base its inference on pure speculation . . . it may draw
reasonable
inferences from the evidence." Owens-Corning Fiberglas
Corp. v.
NLRB, 407 F.2d 1357, 1362 (4th Cir. 1969). Even though we
might
reach a different result after hearing the evidence in the
first instance,
we defer to the Board's findings of fact that are supported
by substan-
tial evidence. NLRB v. Daniel Constr. Co., 731 F.2d 191, 193
(4th
Cir. 1984).

     Under this standard, we conclude that substantial
evidence supports
the Board's findings with respect to the March 1995 wage
increase
and the localized unfair labor practices at the four
locations consid-
ered in this case. We further conclude, however, that the
Board's

                           14
unfair labor practice findings with respect to either the
January 1996
wage increase or the attorney questioning of Overnite's
employees at
Louisville are not supported by substantial evidence. We
address
these conclusions seriatim.

                             A

    Both the timing and the context surrounding the March
1995 wage
increase support the Board's inference that the increase
was intended
to influence upcoming union elections and to discriminate
against
those favoring the union. With regard to timing, a red flag
is raised
by the fact that this wage increase was in addition to the
normal wage
increase that the company had implemented over the years
in either
October or January. Overnite had already granted its usual
wage
increase in January 1995, and it announced the March 1995
increase
as a supplement.

   In addition, the 1995 wage increase was granted at a time
that was
close to elections at several service centers. Elections
were scheduled
in late February (soon after the announcement of the March
1995
wage increase) at three service centers. They were
scheduled in
March (when the raises would begin to appear on paychecks)
at 19
service centers. Also, at the time of the announcement,
election peti-
tions had been filed at five other service centers. The
timing of a wage
increase alone might have been sufficient to support the
Board's find-
ing of an unfair labor practice. See NLRB v. Exchange Parts
Co., 375
U.S. 405, 409 (1964) (noting the "danger inherent in
well-timed
increases in benefits"); J.P. Stevens & Co. v. NLRB, 461 F.2d
490,
492 (4th Cir. 1972) (inquiring whether substantial evidence
supported
a finding that a benefit announcement was timed to "give[ ]
[employ-
ees] cause to infer that the benefit might be withdrawn or
future bene-
fits withheld should they select a union to represent
them").

      In addition to the timing of the March 1995 wage
increase, the con-
text in which it was granted supports the Board's inference
of an
intent to influence elections. The Board set forth a laundry
list of cir-
cumstances from which the employees could infer that "the
source of
benefits . . . conferred is also the source from which future
benefits
must flow and which may dry up if it is not obliged."
Overnite
Transp., 329 N.L.R.B. at 3 (quoting Exchange Parts, 375 U.S. at

                              15
409). The wage increase was announced prominently in The
Over-
niter with a bold-type message that union employees were
not eligible
for the increase. Overnite also advised employees that it
would not be
able to grant the wage increase to represented employees.
Moreover,
the March 1995 wage increase was given in conjunction with
the
"Give Jim a Chance" campaign and Douglas's visits to service
centers
to solicit employee grievances. It followed letters from
Douglas to
employees, asserting that the union was a threat to
Overnite and refer-
encing the Chicago bargaining experience. These efforts
were made
against the backdrop of Overnite's employee handbook which
stated
"that this Company values union-free working conditions."
Thus, in
addition to timing, we conclude that the context of the
March 1995
wage increase supports the Board's finding. See
Owens-Corning, 407
F.2d at 1362 (noting that, while timing is a factor, "the
thrust of
Exchange Parts is the condemnation of granting such
benefits with
the purpose of affecting the outcome of an election").

    Overnite attempted to respond to the General Counsel's
evidence
with evidence that it was pursuing "a proper business
purpose." See
J.P. Stevens & Co., 461 F.2d at 493. We conclude, however,
that in
the context of a national campaign accompanied by numerous
com-
pany actions — some legal and some not — it remained within
the
Board's prerogative to make the factual findings that it
made, and
substantial evidence in the record supports those findings.
"[I]t is not
our province, where substantial evidence supports the
conclusion of
the Board, to substitute our own judgment for that of the
Board."
Owens-Corning, 407 F.2d at 1360-61.

                             B

    There is also substantial evidence in the record to
support the
Board's finding of § 8(a)(1) violations at Overnite's service
centers in
Bridgeton, Norfolk, Louisville, and Lawrenceville. At these
locations,
Overnite led a "carrot and stick" campaign, promising
improvements
while warning that hard times were sure to follow if the
Teamsters
were elected.

  At all four centers, Overnite solicited grievances from
employees
and implied that changes were imminent. As with the March
1995
wage increase, the circumstances surrounding this sudden
generosity

                           16
suggested a "fist inside the velvet glove." Exchange Parts,
375 U.S.
at 409. Management at all four service centers prohibited
the posting
of pro-union fliers in the break rooms. Bridgeton
supervisors took fur-
ther measures to interfere with pro-union employees'
ability to com-
municate with other employees. Moreover, by reminding
employees
of the Chicago experience and threatening to play hard ball
when
negotiating with any union, Overnite implied that collective
bargain-
ing would be futile. In addition to these violations at all
four service
centers, the supervisors at Louisville and Lawrenceville
warned that
Overnite could go out of business if the union were elected.
While the
supervisors never threatened plant closure, it was not
erroneous for
the Board to conclude that the warnings were intended to
influence
the upcoming election.

       In addition to carrying out the carrot-and-stick
campaigns, the
supervisors at Lawrenceville, Louisville, and Norfolk were
candid in
expressing disdain for pro-union employees. In Louisville, a
pro-
union employee was told that he had "an attitude problem."
In Nor-
folk, pro-union employees were referred to as "agitators"
and were
warned to be careful of retaliation if the union lost. While
these com-
ments may not have been explicit threats of retaliation,
they provide
support for the Board's conclusion that Overnite intended
to influence
the outcome of the elections.

                             C

    Unlike the findings about the March 1995 wage increase
and the
localized conduct, the findings that the January 1996 wage
increase
constituted an unfair labor practice are not supported by
substantial
evidence. The 1996 wage increase was granted at a different
time and
in a different context than the 1995 wage increase. Whereas
the 1995
wage increase was granted in the face of over 20 pending
elections,
the 1996 wage increase was made when few elections were
pending
and after a major settlement had occurred. Moreover, while
the 1995
wage increase was granted in March as the second wage
increase of
the year, the 1996 wage increase was granted in January, at
what had
become the "usual time" for Overnite's annual wage increase.
   Moreover, the 1996 wage increase was not featured in
The Over-
niter with warnings that it would be unavailable to union
employees,

                           17
and it was not coupled with warnings that bargaining would
be futile.
To the contrary, Overnite offered the represented
employees exactly
what it granted the unrepresented employees. As had been
Overnite's
practice, the offer for a wage increase included conditions;
there were
performance requirements that made it possible for
Overnite to justify
the wage increase even though it had suffered losses the
previous
year. The Teamsters simply rejected the offer because it
thought that
the union was entitled to a better deal.

    Thus, neither the timing nor the context of the 1996
wage increase
supports the conclusion that the offer was coercive and
therefore in
violation of § 8(a)(1) of the Act.

        The record similarly does not support the Board's
conclusion that,
in offering the 1996 wage increase, Overnite discriminated
against the
union, in violation of § 8(a)(3). While § 8(a)(3) makes it
unlawful to
discourage union membership by discrimination "in regard to
. . . any
term or condition of employment," 29 U.S.C. § 158(a)(3), there
is no
duty to grant to union employees every benefit that is
granted to non-
union employees. Phelps Dodge Mining Co. v. NLRB, 22 F.3d
1493,
1500 (10th Cir. 1994); Chevron Oil Co. v. NLRB, 442 F.2d 1067,
1074 (5th Cir. 1971). Indeed, because the employer is
prohibited from
granting unilateral wage increases to represented
employees, see 29
U.S.C. § 158(a)(5), when the employer unilaterally grants a
wage
increase to nonunion employees, it must treat union
employees differ-
ently. Before granting the wage increase to union
employees, an
agreement must be reached with union representatives.

   As wage increases cannot be granted to union employees
until
there is negotiation, the key issue in determining whether
there was
discrimination is whether the union employees were
foreclosed from
the opportunity to receive the wage increase through
negotiation.
Accord Kezi, Inc., 300 N.L.R.B. 594, 601 (1990).

      Because the record clearly shows that the union
employees were
not foreclosed from receiving the 1996 wage increase, a §
8(a)(3) vio-
lation cannot be established. Overnite offered the
Teamsters the same
package that it granted to nonunion employees, and the
union was
given the opportunity to accept it. The Teamsters simply
rejected the
offer, asserting that union employees were entitled to the
wage

                           18
increase as an established past practice and that only the
productivity
responsibilities accompanying the wage increase were
subject to
negotiation. In essence, the union asserted that, unlike the
nonunion
employees, represented employees were entitled to the
increase with-
out the productivity responsibilities. The fact that
Overnite refused to
accept this counteroffer cannot form the basis for a §
8(a)(3) viola-
tion.

    The Board has tried to avoid the necessary disparate
treatment of
nonunion and union employees by adopting the Teamsters'
position
that the wage increase was not, in fact, a change over prior
years. By
characterizing the wage increase as part of the established
compensa-
tion system, the Board avoided the problem that its position
would
have required Overnite unilaterally to grant a wage
increase. Instead,
the Board asserted that Overnite unilaterally took away
the wage
increase. But this assertion is inconsistent with the nature
of Over-
nite's practices with regard to wage increases.

   The standard for whether a practice has become part of
the estab-
lished wage or compensation system is whether it would be
clearly
apparent to an objectively reasonable employer that the
"grant or
denial of a benefit, at the time the action is taken, conforms
to the sta-
tus quo." Southern Maryland Hosp. Ctr. v. NLRB, 801 F.2d
666, 669
(4th Cir. 1986) (requiring a finding that Christmas bonuses
were
given over a significant period of time before they could be
treated
as status quo). Compensation practices such as bonuses are
not con-
sidered a "term[ ] and condition[ ] of employment" unless
"they are
of such a fixed nature and have been paid over a sufficient
length of
time to have become a reasonable expectation." Phelps Dodge
Min-
ing, 22 F.3d at 1496 (citations and internal quotation marks
omitted).

     While there is substantial evidence in this case to
support the con-
clusion that annual wage increases were paid over a
significant length
of time, the nature of the wage increases was not
sufficiently fixed
to become a "term or condition of employment." Where wage
increases are tied to unpredictable and discretionary
factors, such as
profitability, and the amounts do not follow a discernable
pattern,
they are not of "a fixed nature." Phelps Dodge Mining, 22
F.3d at
1496. For example, it has been held that eight payments to
various
employees over four years, where the payments were of
varying

                           19
amounts at varying time intervals, and where there were
complaints
about their unpredictability, did not amount to substantial
evidence
that the payments were fixed. Id. at 1497.

      To the extent that a wage increase was expected,
Overnite's prac-
tice followed a pattern that the nature of the wage
increase was dic-
tated by profitability, the only constant being that each
year's wage
increase was different. For example, Overnite's
profitability was so
low in 1991 that no wage increase could be granted that
year. And
beginning in 1992, because of profitability concerns, the
wage
increase was granted in January instead of October. In
addition, prof-
itability affected Overnite's packaging of the wage increase.
For
example, the 1994 wage increase was granted as part of the
Perfor-
mance Incentive Plan. The 1996 wage increase simply
repeated this
model. Because of profitability concerns, Overnite proposed
to
include performance obligations with the wage increase.
While this
quid pro quo was initiated unilaterally with regard to
nonunion
employees, Overnite followed its § 8(a)(5) duty to bargain
collec-
tively with the Teamsters before initiating the proposal
with respect
to employees represented by the Teamsters.

       If the Teamsters had accepted that offer, union
employees would
have received the same wage increase that nonunion
employees
received. The Teamsters, however, rejected the offer,
requesting
instead the wage increase without the attendant
performance obliga-
tions. By separating the wage increase from facilitating
conditions,
the Teamsters created an illusion, which the Board
accepted, that
something was being taken away. To agree with this
conclusion, how-
ever, would require us to hold that, simply by organizing,
union
employees became entitled to a better deal than nonunion
employees.
Because such a holding would unconscionably
mischaracterize the
nature of profitability-related wage increases, we cannot
conclude that
Overnite's practices violated § 8(a)(3) of the Act.

  Finally, the record lacks substantial evidence to support
a § 8(a)(5)
violation. Section 8(a)(5) prohibits an employer from
bypassing the
union to bargain directly with employees. 29 U.S.C. §
158(a)(5);
Medo Photo Supply Corp. v. NLRB, 321 U.S. 678, 684 (1944);
Holly
Farms Corp. v. NLRB, 48 F.3d 1360, 1368 (4th Cir. 1995).
However,
an employer is allowed to talk with employees and to
communicate

                           20
its position to them. Americare Pine Lodge Nursing & Rehab
Ctr. v.
NLRB, 164 F.3d 867 (4th Cir. 1999). The limit of these
communica-
tions is offering a quid pro quo that is not before the union.
Id.

    The employer's § 8(a)(5) duty is to present proposals to
the union
before communicating them to employees. See Americare, 164
F.3d
at 876-77 (holding that an employer could only distribute
its proposal
to union employees when the proposal was "properly before"
the
union). There is, however, no "rule requiring employers to
delay
informing [their] employees of a proposal until the union
has some
period of time to consider it. Communications to employees
that
inform them of their employer's bargaining position
constitute no vio-
lation." Id. (citation omitted). Publicizing the offer that is
before the
union does not erode the union's position as the bargaining
represen-
tative because as long as the presentation is not coercive,
such publi-
cation is a reasonable dissemination of information "that aids
employees in making informed decisions and promotes a
stable bar-
gaining environment." Id.

     In this case, Overnite informed the Teamsters of its
proposed pro-
ductivity plan before informing the representative
employees of the
plan. The plan was sent to union representatives on
December 11,
1995, by overnight mail. When Overnite presented the plan
to its rep-
resentative employees on December 13, it was merely
exercising its
right to publicize its bargaining position. The record does
not suggest
that the proposal was coercive in any way. To the contrary,
repre-
sented employees were told that Overnite was negotiating
over the
increase with the union and that they should refer
feedback and ques-
tions to their union representatives. Those negotiations
were sched-
uled to begin around December 17, 1995.

   Because we conclude that substantial evidence does not
support a
finding that the 1996 wage increase amounted to an unfair
labor prac-
tice, we refuse to enforce the Board's order insofar as it
redresses that
wage increase.

                              D

   Finally, Overnite challenges the Board's finding that
certain ques-
tions asked by Overnite's attorneys to employees at
Overnite's Louis-
ville service center violated § 8(a)(1) of the Act.

                        21
  In preparation for the hearing before the ALJ, Overnite's
attorneys
distributed an eight-page questionnaire to Overnite's
employees at the
Louisville service center. The ALJ concluded that the
following four
questions were coercive, in violation of § 8(a)(1):

        (1) If you didn't sign the card or petition the first
        time you
        were asked, why did you sign it when you were asked
        to do so again?

        (2) Who did you give the card or petition to after
        you
        signed it?

        (3) Did anyone from the Union tell you it was
        important
        for you to report to the Union or any employee any
        problems you had with the Company since the Union
        needed unfair labor practice charges to help them
        over-
        turn the election? If yes, who?

        (4) Have you given a statement to anyone else
        regarding
        the election or the Company's or the Union's
        conduct?

On review, the Board found that the first and third
questions were
unlawfully coercive and declined to pass on the other two.

        In considering whether posing such questions to
employees was
coercive, we note that employers may ask their employees
about their
sentiments regarding the union. But the questions may
become coer-
cive if they have "a reasonable tendency in the totality of
the circum-
stances to intimidate." Standard-Coosa-Thatcher Carpet Yarn
Div.,
Inc. v. NLRB, 691 F.2d 1133, 1137 (4th Cir. 1982) (internal
quotation
marks and citations omitted). "The gravamen of the violation
is intim-
idation tending to discourage union activities." NLRB v. P.B.
& S.
Chem. Company, 567 F.2d 1263, 1267 (4th Cir. 1977).

     To determine whether employers' questions put to
employees are
coercive, we consider whether the employer followed
specific safe-
guards. First, "the employer must communicate to the
employee the
purpose of the questioning, assure him that no reprisal will
take place,
and obtain his participation on a voluntary basis; [second,]
the ques-

                             22
tioning must occur in a context free from employer hostility
to union
organization and must not be itself coercive in nature; and
[third,] the
questions must not exceed the necessities of the legitimate
purpose by
prying into other union matters, eliciting information
concerning an
employee's subjective state of mind, or otherwise
interfering with the
statutory rights of employees." Standard-Coosa-Thatcher,
691 F.2d at
1140 n.8 (quoting Jonnie's Poultry Co., 146 N.L.R.B. 770, 775
(1964)).

  With respect to the first question at issue, the ALJ found
that the
employer was improperly inquiring into the employee's
subjective
reasoning. While this inference is possible, it is likely that
the ques-
tion actually sought information about the union's
activities, and not
merely the employee's subjective state of mind. Because of
this
ambiguity, the ALJ should have considered the other
safeguards
before reaching its conclusion that the question was
coercive.

   With respect to the second, third, and fourth questions,
the ALJ
found that they exceeded Overnite's legitimate purposes.
We do not
agree. Overnite had the right to determine the context of
union
recruitment, and its questions were geared toward
determining what
organizers did to encourage employees to sign cards. Even if
we agree
that the questions might be construed as overly broad, the
ambiguity
precluded the ALJ from reaching the conclusion that the
questions
were in fact coercive without considering the other
safeguards.

   Accordingly, with respect to the Board's findings on the
questions
posed by Overnite's attorneys, we remand for further
consideration by
the Board should the Board find it necessary and
appropriate to con-
sider them in the light of our other rulings.

                             III

     This brings us to the principal argument raised by
Overnite in its
petition for review — whether the Board abused its
discretion in
bypassing the traditional remedy of ordering new elections
by order-
ing Overnite to bargain with the Teamsters at the four
locations at
Bridgeton, Norfolk, Louisville, and Lawrenceville. The
Board con-
cluded that fair elections could not be conducted because
the unfair
labor practices were so severe and were carried out by such
high-

                            23
ranking officers of Overnite that its employees would
remember the
practices.

       Overnite advances four reasons why the Board's
conclusion is
unsupportable. First, it points out that it settled most of
the unfair
labor practices in July 1995 and took "extraordinary steps
to avoid
future unfair labor practices." Second, it notes that
turnover at the four
sites was extensive, ranging, as of early 1999, from 29% to
40% of
the employees. Third, it points out that Overnite's
management,
which was involved in the unfair labor practices, had all
left their
positions. And fourth, it asserts that the four-to-five-year
lapse of time
since the unfair labor practices occurred dissipated their
harmful
effect. In sum, Overnite argues that changes in
circumstances follow-
ing the unfair labor practices left little reason to
conclude that fair and
accurate reelections could not take place.

   In response, the Board pointed to the 1996 wage increase
as evi-
dence of continuing unfair labor practices by Overnite
following the
July 1995 settlement. As we have now found the Board's
position on
that issue unsupported, it cannot support the bargaining
orders. The
Board also posited that employee turnover is not a fact
that is consid-
ered under Board precedent. But even when turnover is
considered,
the Board concluded that the lore of the shop carries on
the adverse
effect of past unfair labor practices. Finally, the Board
declared that
it generally does not consider the passage of time to be
relevant.
Rather, it considers unfair labor practices and the remedies
for them
at the time they were committed — in this case in late 1994
and early
1995. In any event, the Board concluded summarily that the
passage
of four to five years after the unfair labor practices was
not suffi-
ciently long to conclude that Gissel orders were
unwarranted.

    The background facts of the changed circumstances in
this case are
not disputed. At the four relevant service centers, the
union obtained
signed card majorities before the elections from 27
employees at
Bridgeton (from a unit of 49); 62 at Norfolk (from a unit of
91); 117
at Louisville (from a unit of 174); and 45 at Lawrenceville
(from a
unit of 86). At each location the union lost the election,
mostly by a
small margin.

                24
    Following the elections at these and other sites, the
Teamsters com-
plained of unfair labor practices, and the General Counsel
filed more
than 20 complaints. Most of the complaints were settled on
July 29,
1995. And except for the 1996 wage increase, which we have
over-
turned as an unfair labor practice, there was virtually no
evidence of
unfair labor practices committed after the settlement.2 The
settlement
did leave open for adjudication the Teamsters' request for
Gissel
orders at Bridgeton, Norfolk, Louisville, and
Lawrenceville, and with
respect to these four locations, the ALJ issued his findings
of fact and
recommendations for the issuance of Gissel orders on April
10, 1998,
and the Board issued the Gissel orders on November 10,
1999.

      In the interim, employee turnover was concededly
significant. As
of early 1999, there had been a 40% employee turnover at
Bridgeton;
32% at Norfolk; 29% at Louisville; and 36% at
Lawrenceville. In
addition, virtually all of the Overnite management involved
in the
unfair labor practices had left or been replaced. Douglas,
Overnite's
president, left in February 1997; Edwards, one of the
persons to
whom threats about the Chicago experience were
attributed, left in
December 1995; and the managers of all four service
centers had left
at various times.

     In the context of this evidence, we must determine
whether fair
reelections could have been conducted five years later
under appropri-
ate supervision by the Board, or, stated in the language of
Gissel,
whether the "coercive effects" of the unfair labor
practices had been
eliminated so that a "fair and reliable election" could be
held. Gissel,
395 U.S. at 614.

    The applicable Gissel principles have been repeatedly
articulated in
this circuit. First, we have noted that it is the strong
preference of our
national labor policy not to impose collective bargaining
representa-
tives on employees except when they have, by a majority
vote,
elected to be so represented. See NLRB v. Apple Tree
Chevrolet, Inc.,
671 F.2d 838, 840 (4th Cir. 1982) ("Apple Tree II"). Because "an
____________________________________________________________
    2
      The Board also found that lawyers' questioning of
employees in prep-
aration of Overnite's defense in Louisville committed unfair
labor prac-
tices in posing coercive questions to the employees. But we
have
concluded that these allegations also were unsupported by
the record.

                            25
election, not a bargaining order, remains the traditional, as
well as the
preferred, method for determining the bargaining agent for
employ-
ees," NLRB v. Apple Tree Chevrolet, Inc., 608 F.2d 988, 996
(4th Cir.
1991) ("Apple Tree I"), "the extraordinary and drastic remedy
of
forced bargaining pursuant to [Gissel] is reserved for only
the most
unusual cases." Be-Lo Stores v. NLRB, 126 F.3d 268, 273 (4th
Cir.
1997) (internal quotation marks and citations omitted).
Gissel orders
are available only when traditional remedies are
insufficient to make
possible a "fair and reliable election." Gissel, 395 U.S. at
614. Sec-
ond, when imposing Gissel orders, we require "specific" and
"de-
tailed" findings. Apple Tree II, 671 F.2d at 840.

    To satisfy the requirements for imposing a Category II
type of Gis-
sel order — the type involved in this case3 — the Board
must make
detailed findings specifically supporting the facts that (1)
the union
enjoyed a preelection majority in the relevant unit; (2) the
employer
committed an unfair labor practice; (3) the unfair labor
practice
caused the union's majority status to be dissipated; (4) the
possibility
of conducting a fair reelection would be slight; and (5) the
employ-
ees' preelection sentiments would be better protected by
a bargaining
order than by a new election. In turn, to find that the
possibility of
conducting a fair election would be slight and that
employees' pre-
violation sentiments would be better protected by a
bargaining order,
the Board must specifically consider and make findings
about (a) the
likelihood of recurring misconduct; (b) the residual impact
of unfair
labor practices, considering whether that effect has been
or will be
dissipated by the passage of time; and (c) the efficacy of
ordinary
remedies. See generally Gissel, 395 U.S. at 613-14; Be-Lo, 126
F.3d
at 282; Apple Tree I, 608 F.2d at 696-97.
____________________________________________________________
   3
    The Supreme Court has recognized a Category I type of
case that it
characterized as an "exceptional" case, in which bargaining
orders may
be imposed without inquiry into a union's preelection
majority status.
This Category I case is "marked by `outrageous' and
`pervasive' unfair
labor practices," where the coercive nature of the illegal
practices "can-
not be eliminated by the application of traditional
remedies." Gissel, 395
U.S. at 613-14. The presumptive impossibility of having a "fair
and reli-
able" election is the essence of this Category I type of case,
which nei-
ther the Board nor the parties assert is the situation
presented in this case.

                              26
   In this case, the Board properly considered the union's
preelection
majority status, the employer's unfair labor practices, and
the causal
relationship between those practices and the dissipation of
the union's
majority. The Board failed, however, to direct us to
evidence that a
new fair election could not be conducted in the
circumstances pre-
sented.

   While the Board purported to address the prospects for
a new elec-
tion, it spoke only in a conclusory manner, without directing
the court
to any factually based reason why new elections could not
be fair in
this case. The Board stated in a conclusory fashion, "that
the holding
of fair elections in the future would be unlikely and that
the employ-
ees' wishes are better gauged by old card majority than by
new elec-
tion." Overnite Transp., 329 N.L.R.B. at 3 (internal quotations
and
alterations omitted). While the Board did examine the
likelihood of
reoccurrence of the unfair labor practices, its assessment
rested almost
entirely on its conclusion that the January 1996 wage
increase vio-
lated § 8(a) of the Act. But we have already concluded that
the Janu-
ary 1996 wage increase did not violate the Act. And there
was no
other indication that the unfair labor practices settled in
July 1995
would reoccur.

    Moreover, other factors, which would suggest that a
fair election
could be held, were improperly ignored by the Board as
irrelevant.
The Board indicated that it generally does not evaluate the
passage of
time between the unfair labor practices and the issuance of
an order
to be relevant. More importantly, the Board has stated that
it does not
consider employee turnover that might occur during any
such passage
of time:

        The Board traditionally does not consider turnover
        among
        bargaining unit employees in determining whether a
        bar-
        gaining order is appropriate, but rather assesses a
        situation
        at the time the unfair labor practices were
        committed.

If the unfair labor practices are severe, the Board relies on
the "lore
of the shop" to conclude that past practices continue to
repress
employee sentiment despite turnover.
   By so limiting its consideration of the events following
the unfair
labor practices, the Board cannot make the necessary
detailed findings

                            27
about the possibility of conducting a fair election years
after the
unfair labor practices occurred. Moreover, and perhaps
more impor-
tantly, in taking this position, the Board refuses to follow
the clear
and established precedent of this Circuit that both the
passage of time
and employee turnover are highly relevant matters to be
considered.

   On the passage of time we have stated:

        It strains credulity to believe that [a company's]
        unfair labor
        practices, such as they were, had such long lasting
        effects
        that a fair rerun election could not have been held
        four years
        later, much less today, some six years after the
        original vio-
        lations occurred.

Be-Lo, 126 F.3d at 282. We have found that even more telling
than
the passage of time is the turnover of
employees:"`Significant
employee turnover through normal attrition' is highly
relevant to
determining the necessity of a bargaining order and well
`may make
a bargaining order inappropriate.'" Id. (quoting NLRB v. So-Lo
Foods,
985 F.2d 123, 128-29 (4th Cir. 1992)). As we explained:

        Not only is the possibility of a fair rerun election
        great when
        many of the intimidated employees have moved on
        and been
        replaced by new workers who have not witnessed
        the com-
        pany's unfair labor practices, but the issuance of a
        bargain-
        ing order in the face of significant employee
        turnover risks
        unjustly binding new employees to the choices made
        by for-
        mer ones.

Be-Lo, 126 F.3d at 282-83 (internal quotation marks and
citations omit-
ted).4
____________________________________________________________
   4
     The Board concluded that even though a "significant
number of
employees" had left Overnite's employ since the unfair
labor practices,
the practices nevertheless "live on in the lore of the shop
and continue
to repress employee sentiment long after most, or even all,
original par-
ticipants have departed." Overnite Transp., 329 N.L.R.B. at 5
(quoting
Bandag, Inc. v. NLRB, 583 F.2d 765, 772 (5th Cir. 1978)). But
we have
rejected this reasoning as speculative. "Absent substantial
evidentiary
support that the effects of unlawful practices have in fact
continued to be

                            28
   The evidence in the record here indicates a substantial
passage of
time and employee turnover. At the four locations at issue,
the turn-
over, as of early 1999, was anywhere from 29% to 40%. In
addition,
most of the executives involved in the unfair labor
practices had left.
The period of time elapsing between the unfair labor
practices and the
Board's order was almost five years and by now would be
over six
years. Moreover, the unfair labor practices which were
supported by
substantial evidence were settled in July 1995. After the
settlement,
Overnite took steps to avoid future unfair labor practices,
which the
record indicates were effective.

    It is also telling that fair reelections were found to
have been con-
ducted at several other sites which were similarly
influenced by Over-
nite's unfair labor practices. For instance, at Memphis,
Toledo, and
Moonachie, where the same national and local unfair labor
practices
occurred, the General Counsel and the Teamsters withdrew
their
request for Gissel orders and proceeded with new
elections. The
Teamsters won the elections at Toledo and Memphis and lost
the
election at Moonachie. All of those elections were
certified as free
and fair.5

   In sum, the Board did not and could not, on the evidence
in the
record, fulfill the requirements for the scrupulous
specificity
demanded by our precedents for imposing Gissel orders.
Indeed, if its
analysis had been complete, it would have had to come to
terms with
the fact that a fair election rerun was available at each of
the four
locations in question. The approval of such orders without
satisfying
____________________________________________________________
felt in the workplace, we believe that such inferences as to
the likely
effect of `lore of the shop' have no place in the calculus of
whether a
mandatory bargaining order is warranted." Be-Lo, 126 F.3d at
283. We
have noted that this type of speculation "eviscerate[s] one
of the most
important of the heightened requirements for a Gissel
category II manda-
tory bargaining order." Id.
    5
      In Cincinnati, where the General Counsel reserved the
right to seek
a Gissel order, the Teamsters agreed to proceed to a new
election, which
it lost. After the Teamsters objected to that election based
on the January
1996 productivity package, a third election was conducted
which the
Teamsters won. That election too was certified by the
Board.

                           29
ourselves that new elections could not remedy the unfair
labor prac-
tices found by the Board would undermine labor law's
fundamental
policy of democratic representation. For these reasons, we
refuse to
enforce the Gissel orders at these locations.

                              IV

     In sum, we conclude that the Board's findings that
Overnite com-
mitted unfair labor practices in implementing its March
1995 wage
increase and in conducting its election campaigns at
Bridgeton, Nor-
folk, Louisville, and Lawrenceville were supported by
substantial evi-
dence. We conclude that the Board's finding that Overnite
committed
unfair labor practices in implementing its January 1996 wage
increase
was not supported by substantial evidence. And we remand
the find-
ings with respect to the attorney questions posed to
employees at the
Louisville service center for further proceedings.

     In addition, we conclude that the requirements for
imposing Gissel
orders at the four locations were not found and could not
be found on
this record. Therefore, we refuse to enforce any Gissel
orders at
Bridgeton, Norfolk, Louisville, and Lawrenceville.

   Accordingly, we grant in part and deny in part Overnite's
petition
for review; we deny the Board's cross-application for
enforcement
insofar as it is inconsistent with this opinion; and we remand
for new
elections at the four sites and for entry of such other
order as is appro-
priate but not inconsistent with this opinion.

                                          IT IS SO ORDERED.

GREGORY, Circuit Judge, concurring in part and dissenting in
part:

   As for the National Labor Relations Board's findings of
unfair
labor practices, I agree with the majority in some respects,
and with
the dissent in others. I also concur with the majority that
the record
does not support the issuance of bargaining orders. I
respectfully dis-
sent, however, from the majority's refusal to remand the
case to the
Board for reconsideration.

                             30
                               I

                              A

      I believe substantial evidence supports the Board's
findings that
Overnite's conduct at the four service centers and its March
1995 dis-
criminatory wage increase violated § 8(a)(1) of the National
Labor
Relations Act. See NLRB v. Exchange Parts Co., 375 U.S. 405,
409
(1964). In this respect, I concur with all of my good
colleagues. I also
concur with the majority opinion insofar as it holds that
Overnite's
presentation of the wage increase in December 1995 to its
employees
did not violate §§ 8(a)(1) or 8(a)(5) of the Act. See Americare
Pine
Lodge Nursing & Rehab. Ctr. v. NLRB, 164 F.3d 867, 875-76
(4th
Cir. 1999).

                              B

     I agree with my dissenting colleagues, however, that
Overnite com-
mitted unfair labor practices in granting the 1996 wage
increase. First,
as Judge King indicates, an employer violates §§ 8(a)(1) and
8(a)(5)
of the Act when it unilaterally changes the terms or
conditions of
employment under negotiation. NLRB v. Katz, 369 U.S. 736,
743
(1962). Whether a yearly wage increase constitutes a term
or condi-
tion of employment turns on whether the increase has
become a "rea-
sonable expectation" of the employees. Phelps Dodge Mining
Co. v.
NLRB, 22 F.3d 1493, 1496 (10th Cir. 1994). There is
substantial evi-
dence in the record to support the Board's finding that the
wage
increase had become a reasonable expectation and that
Overnite
therefore changed the terms and conditions of employment
of the rep-
resented employees by not extending the 1996 wage increase
to them.
Overnite Transp. Co., 329 N.L.R.B. 1, 106-09 (Nov. 10, 1999).
That
Overnite tied the wage increase to a productivity package
does not
undermine the Board's conclusion. As the ALJ found,
Overnite's
practice of granting yearly wage increases was largely
driven by the
need to maintain competitive wages. Id. The company's desire
to
make other productivity improvements—knowing that these
changes
would increase discontent among its employees—merely
reinforced
the need to continue the practice; it did not fundamentally
alter the
nature of the practice.

                          31
   Second, Overnite violated §§ 8(a)(1) and 8(a)(3) of the Act
by dis-
criminating in regard to the terms and conditions of
employment in
order to discourage union membership. There is substantial
evidence
in the record to support the Board's finding that Overnite's
discrimi-
natory 1996 wage increase was unlawfully motivated and
therefore in
violation of the Act. Overnite, 329 N.L.R.B. at 109-10.

                              C

   The majority and the dissent also disagree over whether
two of the
attorneys' questions were coercive and therefore in
violation of
§ 8(a)(1) of the Act. I agree with the majority that the first
question
was not coercive and with the dissent that the second
question was
coercive. The first question asked:

        If you didn't sign the card or petition the first time
        you were
        asked, why did you sign it when you were asked to do
        so
        again?

Overnite, 329 N.L.R.B. at 62. We have previously held that
"[e]mployers are free to ask employees about their
sentiments regard-
ing a union provided the questioning is not coercive."
Standard-
Coosa-Thatcher Carpet Yarn Div., Inc. v. NLRB, 691 F.2d 1133,
1137
(4th Cir. 1982). This question was not particularly coercive
on its
face, and the interviewees were given multiple assurances
that there
would be no retaliation. Like the majority, I would hold
that the
Board's finding that this question was coercive is not
supported by
substantial evidence. See Johnnie's Poultry Co., 146 N.L.R.B.
770,
775 (1964); NLRB v. P.B. & S. Chem. Co., 567 F.2d 1263, 1267
(4th
Cir. 1977).

   Unlike the first, the second question was coercive. The
second
question asked:

        Did anyone from the Union tell you it was important
        for you
        to report to the Union or any employee any
        problems you
        had with the Company since the Union needed unfair
        labor
        practice charges to help them overturn the
        election? If so,
        who?

                             32
Overnite, 329 N.L.R.B. at 62. As Judge King points out, this
question
exceeds Overnite's "legitimate purposes for questioning
employees."
The question was particularly coercive because it pried into
the
employees' participation in organizing activities — protected
conduct
under the Act. 29 U.S.C. § 157; Overnite, 329 N.L.R.B. at 113.
Accordingly, it was unlawful.

                               D

   Next, I think there is substantial evidence in the record
to support
the Board's finding that Overnite violated § 8(a)(1) of the
Act by
"granting to unrepresented employees the overtime portion
of the pro-
ductivity package in order to dissuade them from seeking
union repre-
sentation." Overnite, 329 N.L.R.B. at 5. Neither the majority
nor the
dissent specifically addresses the overtime benefit. The
Board
affirmed the finding of the ALJ, who stated:

        Overtime was an issue that was widespread in the
        campaign,
        and [Overnite's] offer was an obvious response to
        the com-
        plaints of the employees and, in fact, could be
        anticipated
        from many of Douglas's conversations with
        employees
        early in 1995. It would have been difficult for him
        to renege
        on his promises without further erosion of
        employee sup-
        port.

Overnite, 329 N.L.R.B. at 111. Despite Overnite's contention
that it
intended to shorten hours and therefore rarely pay
overtime, the over-
time provision was a new benefit in the form of premium pay.
Like
the unlawful 1995 wage increase, the grant of overtime pay
violated
§ 8(a)(1) of the Act because it was intended to discourage
union orga-
nization. Id.; see Exchange Parts, 375 U.S. at 409; J.P. Stevens
& Co.
v. NLRB, 461 F.2d 490, 492 (4th Cir. 1972).

                               II

   I agree with the majority that we cannot enforce the
bargaining
orders on the current record, but I dissent from the
majority's decision
not to remand to the Board for reconsideration of its
bargaining
orders. The Board may very well reach the same conclusion
after fur-

                              33
ther consideration, and we should allow for the possibility
that bar-
gaining orders might yet be warranted.

   We grant considerable deference to the Board's choice of
remedy
for unfair labor practices. Virginia Elec. & Power Co. v.
NLRB, 319
U.S. 533, 540 (1943); NLRB v. Williams Enters. Inc., 50 F.3d
1280,
1289 (4th Cir. 1995); NLRB v. So-Lo Foods, Inc., 985 F.2d 123,
126
(4th Cir. 1992). Judge King correctly indicates that "the
Board's
`choice of remedy must . . . be given special respect by
reviewing
courts' considering the Board's `fund of knowledge and
expertise all
its own.'" So-Lo Foods, 985 F.2d at 126 (quoting NLRB v. Gissel
Packing Co., 395 U.S. 575, 612 n.32 (1969)). This deference,
how-
ever, is conditional. In order for us to perform our proper
role in
reviewing agency action, the Board must make its reasoning
clear on
the record, and that reasoning must be consistent with our
statements
of the law. Sure-Tan, Inc. v. NLRB, 467 U.S. 883, 899 n.9
(1984);
NLRB v. J. Weingarten, Inc., 420 U.S. 251, 265-67 (1975). Here,
in
addition to the errors noted above, and for reasons
identified by the
majority, the Board has failed to engage in the reasoned
decision-
making process we demand for issuance of Gissel bargaining
orders.
NLRB v. Apple Tree Chevrolet, Inc., 671 F.2d 838, 840 (4th
Cir.
1982). Specifically, the Board has not adequately
considered the dis-
sipation of the effects of the unlawful practices in
determining
whether fair elections are now possible. The Board failed
to fully
examine the mitigating effects of employee and management
turnover
and the passage of time. Further, the Board inappropriately
relied on
conclusory statements such as "the lore of the shop,"
Overnite, 329
N.L.R.B. at 5 (quoting Bandag, Inc. v. NLRB, 583 F.2d 765, 772
(5th
Cir. 1978)), to explain why the effects of prior illegalities
had not dis-
sipated. We would be forsaking our responsibilities if we
upheld bar-
gaining orders based on reasoning such as this.

   I think the majority errs, however, in refusing to remand
for recon-
sideration. When an agency fails to support its findings with
adequate
reasoning, the agency is typically permitted to supplement
its state-
ment of reasons. 3 Kenneth C. Davis & Richard J. Pierce, Jr.,
Admin-
istrative Law Treatise § 18.1 (3d ed. 1994). Similarly, when
an
agency acts based on a misunderstanding of the law, the
agency often
may support the same action after considering the correct
principles
of law. Id. When it comes to fashioning a remedy for unfair
labor

                            34
practices, the Board is particularly entitled to this
opportunity. The
Supreme Court has made it clear that we should not
substitute our
judgment for that of the Board in choosing an appropriate
remedy:

        Because the relation of remedy to policy is
        peculiarly a mat-
        ter for administrative competence, courts must not
        enter the
        allowable area of the Board's discretion and must
        guard
        against the danger of sliding unconsciously from
        the narrow
        confines of law into the more spacious domain of
        policy.

Sure-Tan, 467 U.S. at 899 (quoting Phelps Dodge Corp. v.
NLRB,
313 U.S. 177, 194 (1941)). If we cannot uphold the Board's
initial
choice of remedy, the proper disposition in most cases is
remand to
the Board for reconsideration. "Such action `best respects
the con-
gressional scheme investing the Board and not the courts
with broad
powers to fashion remedies that will effectuate national
labor pol-
icy.'" Sure-Tan, 467 U.S. at 905 (quoting NLRB v. Food Store
Employees, 417 U.S. 1, 10 (1974)).

    Indeed, remand for reconsideration was the result in
Gissel itself.
After holding that the Board failed to support its issuance
of a Cate-
gory II bargaining order with record findings consistent
with the rele-
vant legal standards, the Court remanded the case to the
Board for
proper findings. Id. at 616. In doing so, the Court stated
that it had
been inappropriate for the court of appeals—this very
circuit—to
make contrary findings. Id. Since Gissel, we have recognized
the need
to remand for reconsideration when the Board has exceeded
the scope
of its remedial powers. See Ultrasystems Western
Constructors, Inc.
v. NLRB, 18 F.3d 251, 259 (4th Cir. 1994) ("[W]hen selection of
the
appropriate remedy is at issue, as it is here, the appropriate
course to
follow is to remand the case to the Board to fashion the
remedy of
its choosing."); NLRB v. D&D Enterprises, Inc., 125 F.3d 200,
209
(4th Cir. 1997) (remanding to Board for reconsideration of
whether
prior unfair labor practices continued to influence
employees' support
of union for purposes of decertification). See also
Baltimore Sun Co.
v. NLRB, 257 F.3d 419, 432 (4th Cir. 2001) (King, J.,
dissenting).
    The majority demonstrates that bargaining orders are
not support-
able on this record, but does not foreclose that there may
be "substan-
tial evidentiary support [not yet made part of the record]
that the

                           35
effects of unlawful practices have in fact continued to be
felt in the
workplace," Be-Lo Stores v. NLRB, 126 F.3d 268, 283 (4th Cir.
1997). If given the chance, the Board might consider a
number of fac-
tors on remand. For example, the particular structure of
the company
may play a part in whether the effects lingered. Although
it seems
somewhat counterintuitive for a trucking company like
Overnite,
employee turnover and the passage of time may not have had
the
effect we typically presume. The record is simply
inadequate for us
to make a judgment. Additionally, Overnite's unlawful
conduct may
have actually caused some of the turnover. If that is so, the
Board
should be allowed to consider that fact in deciding
whether to reissue
a bargaining order. Moreover, even if the majority is correct
that
Overnite did not commit continuing violations after the
elections, the
company's later conduct (though lawful) may have had the
effect of
reinforcing the earlier unlawful acts. The Board should be
allowed to
consider this as well. We should hesitate before concluding
that fur-
ther input from the Board would be unhelpful.

   I believe we should allow the Board to look before we
leap.
Accordingly, we should grant in part and deny in part
Overnite's peti-
tion for review, deny the Board's cross-petition for
enforcement, and
remand to the Board so that it may supplement its reasoning
and
apply the appropriate legal standards. We should not take
the extra
step of limiting the Board's choice of remedies to new
elections.

   I respectfully concur in part and dissent in part.

                             36
Volume 2 of 2

____________________________________________________________

                            37
KING, Circuit Judge, dissenting:

   Since 1935, the National Labor Relations Board has been
accorded
the authority and responsibility for resolving our nation's
labor dis-
putes and remedying the effects of unfair labor practices,
whether
engaged in by corporate management or by labor unions. A
necessary
corollary to the Board's authority has been that our
judicial branch of
Government does not substitute its judgment for that of
the Board.
The Board, rather than the courts, is the labor expert, and
the judiciary
is obliged to defer to its expertise, monitoring the Board
solely to
ensure that it does not exceed its authority.

     In approaching this long-standing and bitter dispute
between Over-
nite Transportation Company and the Teamsters Union, the
Board has
applied its expertise, and it has concluded that Overnite
engaged in
a litany of unfair labor practices. It has also taken
appropriate action,
pursuant to its statutory authority and the Supreme Court's
landmark
decision in NLRB v. Gissel Packing Co., Inc., 395 U.S. 575
(1969),
ordering Overnite to bargain with the Union at four of its
service cen-
ters. In reviewing this dispute, the en banc majority has
concluded,
and I agree, that substantial evidence supports the Board's
findings
that Overnite engaged in unfair labor practices in its
discriminatory
March 1995 wage increase, and that it also unlawfully
interfered with
organizing campaigns at the Lawrenceville, Louisville,
Norfolk, and
Bridgeton service centers. Regrettably, however, in its
consideration
of the other unfair labor practices found by the Board, and
in its
review of the Board's chosen remedy of Gissel bargaining
orders, the
majority has substituted its judgment for the expertise of
the Board.
In so doing, it has ignored controlling legal principles: we
must defer
to the Board on findings of fact supported by substantial
evidence
and, in the absence of an abuse of discretion, we must
enforce the
Board's chosen remedy for unfair labor practices. Because
I strongly
believe the Board's decisions to be appropriate under the
law and on
these facts, I would grant enforcement of its bargaining
orders, and
I respectfully dissent.1
____________________________________________________________
    1
        Because I would uphold the Board's findings on the
unfair labor prac-
tices engaged in by Overnite, and because I would enforce
each of its
Gissel bargaining orders, I adhere to the views expressed in
the opinion
of the panel majority in this appeal. Overnite Transp. Co. v.
NLRB, 240
F.3d 325 (4th Cir. 2001).

                             38
                             I.

    As the majority properly observes, the Board's findings
of fact are
conclusive so long as they are "supported by substantial
evidence on
the record considered as a whole." 29 U.S.C. § 160(e); see
also Uni-
versal Camera Corp. v. NLRB, 340 U.S. 474, 490-91 (1951).
Indeed,
if an ALJ's factual findings, as adopted by the Board, are
supported
by substantial evidence, "our inquiry ends . . . even though
we might
have reached a different result had we heard the evidence
in the first
instance." NLRB v. Daniel Constr. Co., 731 F.2d 191, 193 (4th
Cir.
1984) (citation omitted). Our judiciary has consistently
recognized
that the Board must be accorded broad discretion in its
crafting of
remedies to resolve labor disputes. Accordingly, the Board's
chosen
remedy must be enforced by the judiciary "unless it can be
shown that
the order is a patent attempt to achieve ends other than
those which
can fairly be said to effectuate the policies of the NLRA."
NLRB v.
Williams Enters., Inc., 50 F.3d 1280, 1289 (4th Cir. 1995).

      In my considered opinion, the en banc majority has
inappropriately
substituted its judgment for that of the Board in three
crucial respects.
In contravention of the Board's exhaustive findings of fact,
the major-
ity now incorrectly determines that:

        ! Overnite did not commit unfair labor practices
        when it
        instituted the discriminatory January 1996 wage
        increase.

        ! Overnite's coercive questioning of employees at
        its Lou-
        isville service center did not violate the Act.

        ! Overnite's litany of severe and pervasive unfair
        labor
        practices does not support the Board's chosen
        remedy of
        Gissel bargaining orders.

In order to support these determinations, the majority has
erroneously
re-weighed the evidence relating to each of these important
issues.
First, there is more than substantial evidence to support
the Board's
findings, in connection with Overnite's discriminatory
January 1996
wage increase, that Overnite bypassed the Union,
discriminated

                             39
against union employees, and publicized its unlawful
conduct. Sec-
ond, there is also ample evidence to support the Board's
finding that
Overnite's coercive questioning of employees at Louisville
exceeded
any legitimate purpose. Finally, and most significantly, the
evidence
overwhelmingly demonstrates that the Board did not abuse
its discre-
tion in its issuance of Gissel bargaining orders to remedy
Overnite's
anti-union conduct at four of its service centers.

      The majority sees the Gissel bargaining orders as
undermined by
mitigating factors, including the lack of continuing
misconduct, the
employee turnover rate, the passage of time, and the
success of the
Union in elections at other service centers. The Board,
however, care-
fully considered each of these factors, and it ruled against
Overnite.
Its Decision and Order should be enforced. Overnite, 329
N.L.R.B. 1
(Nov. 10, 1999).

   I will address these three issues in turn.

                                II.

   My first disagreement with the en banc majority relates
to its con-
clusion that Overnite's discriminatory January 1996 wage
increase
did not violate the Act. Although the majority
acknowledges that
Overnite committed unfair labor practices in its
discriminatory March
1995 wage increase and in its pervasive "carrot and stick"
campaigns
at the Lawrenceville, Louisville, Norfolk, and Bridgeton
service cen-
ters, it erroneously concludes that Overnite's unfair labor
practices
ceased in mid-1995. I am compelled to disagree: there is more
than
substantial evidence to support the Board's finding that the
discrimi-
natory January 1996 wage increase violated three
subsections of the
Act, i.e., §§ 8(a)(1), (3), and (5).2 Indeed, the detailed findings
made
____________________________________________________________
      2
        Section 8 of the Act sets forth the statutory
definitions of the unfair
labor practices in this case, providing in pertinent part as
follows:

         It shall be an unfair labor practice for an
         employer—

         (1) to interfere with, restrain, or coerce employees
         in the
         exercise of the rights [to engage in union activities]
         . . .;
...

40
by the ALJ and the Board3 reflect that: (1) Overnite
bypassed the
Union by giving it only one day to consider the proposed
January
1996 wage increase and the related productivity agreement
before
making its presentation directly to employees; (2) Overnite
made a
unilateral change to its employees' terms and conditions of
employ-
ment by awarding the January 1996 wage increase to
non-union
employees only; and (3) Overnite thereafter distributed
anti-union
campaign fliers boasting that its union employees were being
paid
less than its non-union employees.

                               A.

      In December 1995, Overnite offered its employees a
fifty-cent-per-
hour wage increase. This wage increase, however, was
conditioned on
acceptance by the Union of the related productivity
agreement
whereby Overnite would have the right, inter alia, to
"`[s]et, change
and cancel days and hours of work' for all job
classifications; and,
within certain limitations, to `[s]et . . . schedules, routes,
and running
times.'" Overnite, 329 N.L.R.B. at 57. Overnite gave the Union
virtu-
ally no notice of the proposed productivity agreement, nor
any time
to consider it. In this connection, the ALJ found that
Overnite had
effectively bypassed the Union, as follows:
____________________________________________________________

        (3) by discrimination in regard to hire or tenure of
        employ-
        ment or any term or condition of employment to
        encourage
        or discourage membership in any labor organization
        . . .;

                              ...

        (5) to refuse to bargain collectively with the
        representa-
        tives of his employees . . . .

29 U.S.C. § 158.
   3
     In this opinion, I generally refer to the findings of the
Board and the
ALJ interchangeably, except as otherwise noted, because the
Board, in
its Decision and Order of November 10, 1999, affirmed the
findings
made by the ALJ in his Decision of April 10, 1998. See
Overnite, 329
N.L.R.B. at 1 ("The Board has . . . decided to affirm the [ALJ's]
rulings,
findings, and conclusions as modified . . . .).
41
        What Overnite did here was to send by overnight
        mail its
        productivity agreement to the Union, wait 1 day, and
        then
        make its presentation to the employees directly, 2
        days
        before negotiations were to or did resume. That
        bypasses the
        Union in the same way as if [Overnite] never made any
        pro-
        posal at all to the Union, and [Overnite] certainly
        gave the
        Union no adequate opportunity to digest the
        proposal or to
        respond or to begin discussion.

Id. at 58 (emphasis added). Indeed, Overnite had been
planning to
implement its productivity changes for at least two months
before it
notified the Union of the proposal, at the last minute, by
overnight
mail. Overnite's clear goal was to circumvent the Union, and
the
company admitted as much following presentation of the
productivity
package in Atlanta. Mr. Schager, Overnite's Atlanta manager,
explained to an employee that "[w]e don't, we won't notify
the Union
any more on anything. That's the whole point of this on the
produc-
tivity package and so forth. We now will make changes as we
see 'em
. . . ." Id. at 58 n.95. Based on its thorough review of the
evidence,
the ALJ found that Overnite had "concluded that it would
be `much
more effective' to make the productivity package palatable
by dealing
directly with the unionized employees rather than having to
deal only
with their bargaining representatives; and so the conscious
effort was
made to bypass the national committee." Id.

    This anti-union activity of Overnite constituted a clear
violation of
§§ 8(a)(1) and (5) of the Act, which prohibit an employer from
bar-
gaining directly with employees that are represented by a
union. See
Medo Photo Supply Corp. v. NLRB, 321 U.S. 678, 684 (1944)
(explaining that employer violates § 8(a)(1) of the Act when
it "ignor-
[es] the union as the employees' exclusive bargaining
representative,
by negotiating with its employees concerning wages at a time
when
wage negotiations with the union were pending, and by
inducing its
employees to abandon the union by promising them higher
wages");
see also Holly Farms Corp. v. NLRB, 48 F.3d 1360, 1368 (4th
Cir.
1995). The Board's finding of this unfair labor practice, i.e.,
Overnite
bypassing the Union and seeking to bargain directly with its
repre-
sented employees, is supported by more than substantial
evidence. In
rejecting it, the majority has simply substituted its
judgment for that
of the Board.

                          42
                              B.

   Ultimately, the Union's national committee rejected the
proposed
productivity agreement and Overnite, in January 1996,
unilaterally
granted the fifty-cent-per-hour wage increase to its
non-union
employees only. The Supreme Court has long recognized
that an
employer violates §§ 8(a)(1) and (5) of the Act when it makes
unilat-
eral changes to established terms or conditions of
employment. NLRB
v. Katz, 369 U.S. 736, 743 (1962). Accordingly, when an
employer,
by its promise or course of conduct, has made an annual wage
increase part of an established wage or compensation
system, it can-
not change or terminate the benefit unilaterally during the
period of
collective bargaining. See First Nat'l Maint. Corp. v. NLRB,
452 U.S.
666, 674-75 (1981); Dorsey Trailers, Inc. v. NLRB, 233 F.3d
831, 838
(4th Cir. 2000).

      In this connection, there is more than substantial
evidence to sup-
port the Board's finding that, by not providing the January
1996 wage
increase to its union employees, Overnite changed the terms
and con-
ditions of their employment and hence violated the Act. As
the ALJ
explained, Overnite had theretofore consistently provided
its employ-
ees with annual wage increases: "Since 1980, Overnite had a
regular
practice of granting across-the-board annual wage and
mileage
increases to all its employees. That was never broken."
Overnite, 329
N.L.R.B. at 58.

         The en banc majority, to its credit, candidly
acknowledges that sub-
stantial evidence supports the Board's finding that Overnite
had his-
torically provided its employees with annual wage
increases. The
majority then finds, however, in contravention of the
deferential stan-
dard of review to be accorded the Board, that "the nature
of the wage
increases was not sufficiently fixed to become a`term or
condition of
employment.'" Ante at 19. Its basis for this finding appears to
be that
Overnite did not award a wage increase in 1991, and that its
1994
wage increase was awarded as part of a Performance
Incentive Plan.

     This finding by the majority is, for several reasons,
fatally flawed.
First, it is incorrect to say that the 1991 wage increase was
not
awarded. While the 1991 increase was due to be implemented
in
October 1991, it was delayed for three months until
January 1992.

                           43
Subsequently, from 1992 onward, the annual wage increase
was made
in January. Thus, as the ALJ specifically found,"[e]xcept for
that one
15-month period, increases ha[d] been given every 12 months."
Over-
nite, 329 N.L.R.B. at 58 n.96. Second, the fact that the 1994
wage
increase was awarded as part of the Performance Incentive
Plan does
not alter the fact that in each year since 1980, including
1994, Over-
nite had awarded its employees an annual wage increase. See
Eastern
Maine Med. Ctr. v. NLRB, 658 F.2d 1, 8 (1st Cir. 1981)
(explaining
that indefiniteness of amount, plus fact that company has
"flavor of
discretion," does not prevent annual wage increase from
becoming
term or condition of employment).

    Without fail, Overnite awarded wage increases to its
employees
each year from 1980 through 1996, thus making it apparent
to both
the ALJ and the Board that an annual wage increase was a
term and
condition of employment with Overnite. As such, there is
compelling
and substantial evidence to support the Board's finding that
Overnite,
in denying the January 1996 wage increase to its union
employees,
made an illegal unilateral change to established terms and
conditions
of their employment.

                             C.

   Finally, the en banc majority ignores compelling evidence
that
Overnite took affirmative steps to ensure that its
discriminatory Janu-
ary 1996 wage increase would be noticed by its employees.
The ALJ
found that Overnite had "publicized the withholding of the
increase
to demonstrate that voting for the Teamsters presented
serious,
adverse consequences." Overnite, 329 N.L.R.B. at 60. And
Overnite
flaunted its actions, taunting the Union and its members by
distribut-
ing anti-union "campaign flyers stating that employees in the
repre-
sented units were 50 cents per hour behind nonunion
employees after
the 1996 wage increase and blamed the Union for refusing to
allow
the employees it represented to accept the increase and
refusing to
bargain about the increase." Id. Moreover, as the ALJ found,
Over-
nite's anti-union propaganda continued well after January
1996:
"[a]dditional flyers, apparently issued after [Overnite]
increased
wages in 1997, called attention to the fact that the
nonunion employ-
ees earned 95 cents more than those represented by the
Teamsters."
Id. at 60 n.103 (emphasis added). This uncontradicted activity
on the

                             44
part of Overnite plainly contravened both §§ 8(a)(1) and (3)
of the
Act, which prohibit an employer from discriminating with
regard to
a term or condition of employment in order to encourage or
discour-
age union membership. See NLRB v. Great Dane Trailers, 388
U.S.
26, 32 (1967) ("The act of paying accrued benefits to one
group of
employees while announcing the extinction of the same
benefits for
another group of employees who are distinguishable only by
their par-
ticipation in protected concerted activity surely may have
a discourag-
ing effect on either present or future concerted activity.").

                               D.

     This record compellingly indicates, with respect to
Overnite's dis-
criminatory January 1996 wage increase, that (1) it bypassed
the
Union and bargained directly with represented employees,
in viola-
tion of §§ 8(a)(1), and (5); (2) it discriminated against the
Union and
its members by awarding the wage increase to non-union
employees
only, in violation of §§ 8(a)(1) and (5); and (3) it flaunted its
illegal
activities by blaming the Union for the wage differential
between the
union and the non-union employees, in violation of§§ 8(a)(1)
and (3).
Because there is more than substantial evidence supporting
the
Board's findings of these unfair labor practices, the en banc
majority
has erred in its decision to the contrary.

                              III.

      My second disagreement with the en banc majority
concerns its
assault on the Board's finding that certain questions asked
by Over-
nite's attorneys to employees at its Louisville service
center were
coercive in nature, in violation of § 8(a)(1) of the Act. The
majority
vacates the Board's conclusion that two questions,
submitted to the
Louisville employees in preparation for the ALJ's hearing
("Attorneys' Questions"), were coercive in nature:

        ! If you didn't sign the card or petition the first
        time you
        were asked, why did you sign it when you were asked
        to
        do so again?

        ! Did anyone from the Union tell you it was
        important for
        you to report to the Union or any employee any
        problems
45
        you had with the Company since the Union needed
        unfair labor practice charges to help them
        overturn the
        election? If yes, who?

Overnite, 329 N.L.R.B. at 62.

       Notwithstanding the majority's contention to the
contrary, there is
substantial evidence in this record to support the Board's
finding that
the Attorneys' Questions violated the Act. In Johnnie's
Poultry Co.,
146 N.L.R.B. 770 (1964), the Board set forth specific rules
under
which an employer may interview an employee in preparing a
defense
to an unfair labor practice allegation. Among other things,
"the ques-
tions must not exceed the necessities of the legitimate
purpose by pry-
ing into other union matters, eliciting information
concerning an
employee's subjective state of mind, or otherwise
interfering with the
statutory rights of employees." Id. at 775; see also
Standard-Coosa-
Thatcher Carpet Yarn Div., Inc. v. NLRB, 691 F.2d 1133, 1141
n.8
(4th Cir. 1982) (quoting Johnnie's Poultry Co. ). As the ALJ
found,
the first of the Attorneys' Questions inquired why the
employees
signed the bargaining cards, thus impermissibly probing the
employ-
ees' subjective states of mind. Overnite, 329 N.L.R.B. at 62.
Indeed,
the majority acknowledges as much, noting that it is
"possible" that
the ALJ was correct in determining that Overnite was
improperly
inquiring into the employees' subjective reasoning. Ante at
23. The
second of the Attorneys' Questions is impermissible because
it
exceeded Overnite's legitimate purposes for questioning
employees.
Overnite, 329 N.L.R.B. at 62. Although Overnite was entitled
to
determine whether there was an improper inducement in the
Union's
procurement of bargaining cards, its second question pried
into unre-
lated matters, asking whether anyone from the Union had
asked the
employees to report unfair labor practices.

     Rather than according the Board deference on the
Attorneys' Ques-
tions, the en banc majority has substituted its own finding
for that of
the Board. It has long been settled, however, that the
Board "may
draw reasonable inferences from the evidence."
Owens-Corning
Fiberglas Corp. v. NLRB, 407 F.2d 1357, 1362 (4th Cir. 1969).
And
it was entirely reasonable for the Board to conclude that
the Attor-
neys' Questions probed the subjective intent of the
employees and
exceeded Overnite's legitimate purposes. As such, the
Board's find-

                         46
ing that Overnite's conduct in connection with the
Attorneys' Ques-
tions constituted an unfair labor practice is supported by
substantial
evidence.

                             IV.

   I turn now to my most fundamental disagreement with the
en banc
majority: its refusal to enforce the Board's Gissel
bargaining orders.
While the majority properly agrees that Overnite engaged
in severe
and pervasive unfair labor practices that dissipated union
majorities
at Lawrenceville, Louisville, Norfolk, and Bridgeton, it
nevertheless
finds the presence of mitigating factors — the lack of
continuing mis-
conduct, the employee turnover rate, the passage of time,
and the suc-
cess of the Union in elections at other service centers —
sufficient to
demonstrate that fair elections could have been held at
these four
locations. The majority also finds that the Board failed to
develop an
adequate record on the possibility of holding fair elections
at those
four service centers. In so finding, the majority has failed
to ade-
quately consider three controlling points: (1) the broad
discretion pos-
sessed by the Board in remedying such severe and pervasive
labor
violations; (2) the extent to which its four mitigating
factors fail to
limit the effects of Overnite's anti-union activity; and (3)
the exten-
sive record supporting issuance of the Gissel bargaining
orders. As
such, the en banc majority again fails to accord the Board
its proper
deference.

                             A.

                             1.

   Our courts have consistently recognized that the Board
possesses
broad discretion to craft appropriate remedies in unfair
labor practice
cases. Indeed, the Board's chosen remedy must be enforced
"unless
it can be shown that the order is a patent attempt to
achieve ends other
than those which can fairly be said to effectuate the
policies of the
NLRA." NLRB v. Williams Enters. Inc., 50 F.3d 1280, 1289 (4th
Cir.
1995). Notwithstanding the favored status of elections, the
Board —
given its "fund of knowledge and expertise" — must be
accorded the
special respect it is due in its fashioning of a remedy. NLRB
v. So-Lo
Foods, Inc., 985 F.2d 123, 126 (4th Cir. 1992) (quoting Gissel,
395

                              47
U.S. at 612 n.32). Obviously, the more severe and pervasive
the
unfair labor practices, the greater the scope of appropriate
remedial
measures.

                              2.

     In the Supreme Court's unanimous decision in NLRB v.
Gissel, ren-
dered over thirty years ago, Chief Justice Warren
recognized the
Board's authority (and obligation) to issue remedial
bargaining orders
in two distinct situations. First, such orders may be
appropriate in
"Category I" cases, where "exceptional," "outrageous," and
"perva-
sive" unfair labor practices have occurred, and where the
coercive
effects of such practices "cannot be eliminated by the
application of
traditional remedies." Be-Lo v. NLRB, 126 F.3d 268, 274 (4th
Cir.
1997) (quoting Gissel, 395 U.S. at 613-14). Second, and more
typi-
cally, remedial bargaining orders may be issued by the
Board in so-
called "Category II" cases, where the Board has found that:
(1) the
Union once had majority status; (2) such majority status was
dissi-
pated by the employer's pervasive misconduct; (3) there is
only a
slight possibility of erasing the effects of these past
pervasive prac-
tices and ensuring a fair election; and (4) employee
sentiment would,
on balance, be better protected by issuance of a bargaining
order.
NLRB v. Appletree Chevrolet, Inc., 608 F.2d 988, 996 (4th Cir.
1979)
(citing Gissel, 395 U.S. at 614).

    In fashioning a remedy in Category II Gissel cases, the
Board must
consider the scope and severity of the unfair labor
practices, with an
eye to their past effect on election conditions and the
likelihood, if
any, of their recurrence. See Gissel, 395 U.S. at 614. If the
Board con-
cludes that a fair election cannot be adequately ensured by
traditional
remedies, and if "employee sentiment once expressed
through [union
authorization] cards would, on balance, be better protected
by a bar-
gaining order," then as Chief Justice Warren observed, "such
an order
should issue." Id. at 614-15.

                              B.

      In this situation, the Board classified Overnite's
misconduct against
the Union and its employees as a Category II case, and it
proceeded
to issue Gissel bargaining orders for the service centers at

                            48
Lawrenceville, Louisville, Norfolk, and Bridgeton. The
majority rec-
ognizes that the Union had obtained signed card majorities
before the
earlier elections at the four service centers, and that the
Union's
majority status at those locations was dissipated by
Overnite's
repeated unfair labor practices. Ante at 27. After
re-weighing the evi-
dence, however, the majority has decided that the Board
should have
found that fair elections could have been conducted at the
four service
centers, and, as such, it has determined that the Gissel
bargaining
orders are unwarranted. In fact, the Board's record
contains a litany
of both national and unit-specific violations of the Act by
Overnite.
And, as we have observed, the scope of appropriate remedial
mea-
sures is necessarily enhanced, as a matter of course, when
the Board
is addressing severe and pervasive unfair labor practices.
Overnite's
anti-union activities — both nationally and at the four
service centers
— are more than sufficient to support the Board's
conclusion that fair
elections could not be held at the four locations. In order
to explain
this position fully, I am constrained to further review the
extensive
evidentiary record compiled by the Board.

             1. National Hallmark Violations

  In making its decision on the Gissel bargaining orders, the
Board
emphasized the numerous "hallmark violations" committed by
Over-
nite. Hallmark violations are those unfair labor practices
"so coercive
that their presence will support issuance of a bargaining
order unless
some significant mitigating circumstance exists." So-Lo Foods,
985
F.2d at 126 (quoting NLRB v. Jamaica Towing, 632 F.2d 208,
212-13
(2d Cir. 1980)). Where hallmark violations have been
committed, the
seriousness of the employer's conduct justifies a finding —
without
extensive explication — that the unlawful activity is likely
to have a
lasting inhibitive effect on union elections. Id.

      The Board found hallmark violations present in
Overnite's "highly
coercive `carrot and stick' campaign," in which it granted
selective
wage increases to its unrepresented employees, while
simultaneously
communicating the futility of union negotiations and the
likelihood of
plant closures and job losses. Id. at 3. As the Board
recounted with
respect to Overnite's wage manipulations:

       [I]n March 1995, at the height of the organizational
       effort,
       [Overnite] unlawfully granted its unrepresented
       employees

                           49
        an unprecedented wage increase, just months after
        the
        employees had received their normal (January)
        increase. . . .
        At approximately the same time that [Overnite] was
        illegally
        rewarding its unrepresented employees, [Overnite]
        pro-
        claimed in the company newsletter that
        "unfortunately"
        employees at the "four certified centers" where the
        Union
        had recently won Board elections "will not get
        these pay
        increases," but "will have to wait for negotiations."
        . . . The
        message that [Overnite's] combined actions sent to
        employ-
        ees was unmistakably clear: they could choose to
        remain
        unrepresented and enjoy any pay increase [Overnite]
        may
        grant in the future, or they could vote for union
        representa-
        tion and forego such benefits.

Id. (emphasis added).

    Although the discriminatory March 1995 wage increase
reflected
Overnite's strong hostility to the Union's organization
efforts, it was
not an isolated occurrence. Indeed, as the Board found,
Overnite
"again distinguished among its service centers based on their
union or
nonunion status" in granting its wage increase the following
year. Id.
In January 1996, Overnite again publicly withheld its wage
increase
from employees at union-represented service centers, while
distribut-
ing flyers blaming the Union for the lower wages of those
bargaining
units. Id. The Board's findings on this point characterized
Overnite's
tactics crisply: "[T]he message was clear: companywide wage
increases would not be granted to employees who voted for
the
Union." Id.

     In addition, Overnite's senior management threatened
employees
with the loss of their jobs if they voted for the Union. As
the Board
found, Jim Douglas, Overnite's President, personally
travelled to
more than fifty service centers in the course of
implementing a
nationwide anti-union campaign. He threatened that "a Union
victory
would `drive [Overnite] into nonprofit and put 14,000 jobs
in jeop-
ardy.'" Id. at 4. According to Douglas, a Union victory would
jeopar-
dize "the jobs and welfare benefits — everything." Id.

  With this hostile anti-union atmosphere in mind, I turn to
Over-
nite's campaign of promises and threats at the four service
centers

                            50
subject to the Gissel bargaining orders — Lawrenceville,
Louisville,
Norfolk, and Bridgeton.

                2. Unit-Specific Violations

                     a. Lawrenceville

   A representation election was conducted at Overnite's
Lawrenceville, Georgia, service center in April 1995. The
Union lost
the election by only four votes, forty-two to thirty-eight,
and it filed
timely objections to Overnite's pre-election misconduct. The
ALJ and
the Board then found that Overnite had engaged in a series
of unfair
labor practices during the election campaign. For example,
it
restricted access to bulletin boards that had previously
been available
for employee postings. Overnite's "purpose was to discourage
the
employees in their campaign[,]" and the ALJ concluded that
Overnite
had thereby violated § 8(a)(1) of the Act. Overnite, 329
N.L.R.B. at
34. The Board found a litany of anti-union activity by
Overnite at
Lawrenceville, including:

        ! Lawrenceville manager Bill Carter "gave the
        impression
        to [an employee] that he was monitoring the union
        activ-
        ities." Id.

        ! Carter announced to a group of employees that he
        had
        attended a management conference, and that
        Overnite,
        under Douglas's management, was pursuing solutions
        to
        employee complaints regarding such issues as
        overtime
        policies and uniforms. The ALJ found that Carter's
        state-
        ments "unlawfully promised benefits in order to
        discour-
        age employees from supporting the [Union]." Id.

        ! Carter threatened to get rid of employees if they
        voted to
        be represented by the Union. Id. at 35. Indeed, he
        admit-
        ted telling two employees that he could have fired
        them
        for certain incidents; if they were to vote in the
        Union,
        he would not be as lenient. Id.

        ! An Atlanta manager, Roger Schager, conducted
        several
        mandatory meetings for the Lawrenceville
        employees at

                            51
which he made illegal threats of closure and
employee
job loss. He projected that if Overnite had to
operate
under a Union contract, it would be forced to go
out of
business. He also warned that other trucking
companies
had not been able to survive unionization. Id.

! After screening an anti-union film at one such
meeting,
Schager reportedly told an employee: "[I]f you want
a
Union job why don't you go and get a Union job with
a company that is a Union company." Id. at 36. On
another occasion, he unlawfully offered to help
employ-
ees get jobs with union carriers if they were
dissatisfied
with Overnite's non-union status. Id.

! Schager also recounted the Chicago experience
to a
group of employees; Schager told them that the
Chicago
unit still did not have a contract after protracted
negotia-
tions, but he neglected to mention Overnite's
culpability.
Id. As the ALJ observed, "[b]y Schager's omission of
any reference to the Board's finding that Overnite
bar-
gained in bad faith, [Overnite] implied that
bargaining
would be futile, lasting for years without any
possibility
of agreement." Id.

!    Similarly, in March 1995, Lawrenceville
dispatcher
Mike Rivers told a group of employees that union
employees at the Kansas City service center had not
received the March 5 pay raise. He added that, based
on
what the company's lawyers had told him, Overnite
would never sign a Union contract. Rivers asked the
employees to look at what had happened at the
Chicago
service center, reminding them that the Chicago
employ-
ees had been represented by the Union for ten to
thirteen
years and still did not have a contract. Like
Schager, he
advised Lawrenceville employees that all Overnite
had
to do was bargain in good faith. Id. at 37.

! In late March, Overnite's vice president of safety,
Bobby
Edwards, came to Lawrenceville and met with
employ-
ees, speaking to them about Chicago in detail.
Edwards

                     52
        told them that the Chicago employees had voted for
        Union representation and had been in negotiations
        with
        Overnite for about ten years but still did not have
        a con-
        tract. Additionally, he emphasized that employees
        at
        those service centers that had voted for Union
        represen-
        tation in 1994 and 1995 would not receive the March
        1995 pay raise because the raise was subject to
        collective
        bargaining. Id.

        ! At another meeting, Edwards repeated the
        remarks about
        Chicago, adding that all Overnite had to do was
        negotiate
        in good faith. Edwards also announced that the
        employ-
        ees at the service centers that had voted for Union
        repre-
        sentation before March 5 would not receive the pay
        raise
        because it was "on the negotiating table." Id.

        ! While visiting the Lawrenceville service center,
        Presi-
        dent Douglas suggested to employees that they
        serve on
        committees to come up with better ways to spend
        employee benefit funds. This, the ALJ found,
        "amounted
        to soliciting grievances from employees with a
        promise
        to redress them." Id. at 38. Douglas further
        threatened
        "that management would change its attitude in the
        way
        it enforced its work rules" if the Union won. Id.
        Douglas
        advised one employee that if the Union's campaign
        were
        successful, everything, including the employees'
        jobs
        and benefits, would be jeopardized. Id.

                       b. Louisville

     A coordinated Union organizing effort began at the
Louisville ser-
vice center in early October 1994. By late November,
managers were
soliciting employee grievances, in violation of § 8(a)(1) of
the Act. A
representation election was held in March 1995, and the
Union lost
by only two votes, eighty-five to eighty-three. The Board
found that
Overnite management, during the period leading to the
representation
election, engaged in numerous unlawful measures to
alternately
appease and threaten its Louisville employees. Overnite's
anti-union
conduct at Lawrenceville, as found by the Board, included
the follow-
ing:
53
! Louisville manager Dave Harmeier conducted a
series of
employee meetings, some impromptu and some manda-
tory, in which he promised to be responsive and
encour-
aged employees to give Douglas's "new vision" a
chance. Id. at 39.

! Following this positive introduction, Douglas
made a
personal appearance at the Louisville service
center a
week before the scheduled election (about March
9 and
10). Douglas assured employees that he "was going
to
try and `straighten stuff out,'" and he specifically
men-
tioned the wage increase and improved benefits. The
ALJ found that, in the context in which they were
extended, Douglas's promises were intended to
dissuade
employees from supporting the Union. Id.

! In tandem with these rosy promises, management
"warned of the harm to employees that would
result if
the Union were successful." Id. at 40. One supervisor
warned employees that Overnite would "play
hardball"
if the Union won, and that everyone would have to
work
harder. Id. Another supervisor projected that "we'd
all be
out of work" if the Union were voted in. In short,
the
ALJ found that Overnite "threaten[ed] employees
with
the loss of their jobs and more onerous working
condi-
tions if they selected the [Union] as their
bargaining rep-
resentative." Id.

! At one mandatory meeting, Vice President Edwards
reported that the Union had won in Chicago in 1984,
and
he falsely stated that Overnite had been bargaining
in
good faith since then. Edwards added that all
Overnite
was obliged to do was offer five days' sick leave and
"that was bargaining in good faith." Id. If the Union
were
voted in, he projected, "then that means that [the
Union]
would start from scratch." Id. Edwards also said
that at
service centers that had voted in the Union, the pay
raise
would have to be negotiated, and if the Louisville
employees voted in the Union, bargaining would be
han-
dled basically like negotiations in Chicago. Id.

                     54
! At another meeting, Edwards told the employees
that the
Chicago facility still did not have any kind of
contract,
and that it had been at least ten years since the
employ-
ees voted the Union in. Id.

!    Edwards discussed Chicago at yet another
meeting,
recounting how company representatives would
show
up, charges would be filed for bargaining in bad
faith,
Overnite would go to court and pay a small fine, and
then it would not have to show up again until the
follow-
ing year. Id.

! On several occasions, Edwards and Harmeier made
pre-
dictions about unionization to employees assembled
for
mandatory meetings. Once, Edwards pointed out that
the
Louisville employees would be receiving the March
pay
increase, but terminals that had voted a union in,
such as
Kansas City, would not because they would have to
negotiate first. Id. Another time, Edwards opined
that the
only way union employees would get a contract was
to
go on strike, and if they did, they could be
replaced. Id.
Harmeier also stated that the only leverage the
Union
had in bargaining was to call a strike, and warned
that
the Union could do so without a vote by the
employees.
Id.

! Louisville supervisors also took measures to
impede the
employees' statutory right to distribute and read
Union
literature. The ALJ found that, on one occasion, a
super-
visor "literally pulled [Union] papers out of the
hands of
one employee who was reading it and threw it in the
trash." Id. at 41.

! On the Friday night before the election, an
Overnite
supervisor told an employee that Harmeier had
instructed
him to get rid of all Union literature during the
last week
of the campaign. Id. At about the same time, a "Team-
sters Graveyard" poster was put up in the break
room,
depicting the gravestones of unionized trucking
compa-

                     55
       nies; among them was an Overnite headstone with an
       open grave and a question mark. Id. at 21 n.10.

                       c. Norfolk

       The Union organizing campaign began at Overnite's
Norfolk, Vir-
ginia, service center in January 1995, and a representation
election
was held in March 1995. The Union lost by a vote of
fifty-eight to
twenty-nine, and it objected to Overnite's illegal
pre-election conduct.
As in Lawrenceville, the ALJ found that Overnite violated
the Act by
preventing its Norfolk employees from posting union
literature on
company bulletin boards that had been made available for
the
employees' general use. Id. at 48. Norfolk manager Michael
Menden-
hall even threatened to fire employees for posting an NLRB
form on
one such bulletin board. Id. The ALJ found that Overnite
engaged in
a number of other anti-union practices leading up to the
election at
Norfolk, including:

       ! Supervisors told employees that, among the
       adverse con-
       sequences of voting in the Union, they would lose
       the
       March 5, 1995, pay raise. Id. at 47-48.

       ! Mendenhall told employees that the good things
       Over-
       nite had planned would be postponed because the
       com-
       pany would have to divert the funds to keep
       Overnite
       nonunion. Id. at 48. The ALJ further found that
       Menden-
       hall "gave some instructions about the way the
       union
       campaign was to be run," informing employees that
       "he
       would not stand for any union literature on his
       bulletin
       board." Id. (emphasis in original).

       ! In late February 1995, Mendenhall conducted a
       lengthy
       meeting attended by about twenty-five employees.
       He
       began the meeting by stating that the Union had
       filed a
       petition for an election and that any of the service
       centers
       that voted in the Union before March 5 would not
       receive the pay increase scheduled to take effect
       that day,
       because the increase could not be established in
       the
 6525 49 1 absence of contract negotiations. He further
remarked

                            56
that the service center in Chicago had not settled
on a
contract after thirteen years of negotiations. Id.

! Mendenhall told employees that he would not
tolerate
conversations about the Union while they were
working
or at the workplace, and that if they did not comply
with
that policy, they had better be careful. Prior to
the Union
campaign, company policy was that employees could
talk to one another as long as their conversation
did not
interfere with their jobs. Id. at 48-49 & n.72.

! During the week following the February meeting,
employee David Spaugh, an outspoken Union
supporter,
asked Mendenhall how long it would be before he
would
be fired if the Union lost the election. Mendenhall
replied: "Everyone will be held accountable." Id. at
49.
On March 14, Mendenhall told Spaugh and fellow
employee Rich Williams that Williams had become an
"agitator." Id. He warned that he did not want to see
any-
thing bad happen to either of them because of the
Union
campaign, and that they should be careful. Id.

! At various other mandatory meetings, Mendenhall
made
additional predictions about the consequences of
union-
ization. For example, he repeated that the Kansas
City
employees would not be getting the March pay
increase
because they had voted the Union in. Id. at 47. He
also
boasted that in the thirteen years the Union had
repre-
sented employees at the Chicago service center,
there
had never been a contract. If the Union were to
prevail
at Norfolk, he projected, the same scenario would
play
out in Norfolk: "Overnite would negotiate in good
faith,
but the employees would never get further than
their
vote." Id. at 50.

! At one or more of the meetings, Mendenhall also
told the
employees that if the terminal voted for Union
represen-
tation, "business would be re-routed around them"
and
their hours might be cut. Id. As an example, he cited
the

                     57
experience at Kansas City, where "word was" that
this
was happening. Id.

! On several occasions, Mendenhall threatened
employees
with unspecified retaliation, letting them know
that he
"was not going to stand for insubordination." Id. at
49.
Moreover, he was found to have denied pro-union
employees the same opportunities to speak at the
manda-
tory meetings as anti-union employees, "cut[ting]
short
employees who made prounion comments or asked
ques-
tions for clarification." Id. at 50.

! Management threatened employees with the loss
of the
company's 401(k) pension plan. Id. at 49.

! In the weeks before the election, Norfolk
supervisors
gave "Vote No" hats to those employees who were
going
to vote against the Union, which the ALJ found to
con-
stitute interrogation of employees about their
union sym-
pathies. Id. at 49-50.

! In February, a supervisor told a group of eleven
or
twelve employees that if the Union were to win,
they
would lose their jobs. Moreover, if the Union were
to
strike, they would lose their jobs and Overnite
probably
would not call them back. Id. at 50. That same day,
another supervisor told an employee that the
employees
were going to get a fifty-cent-per-hour raise, but if
the
Union were voted in, they would "lose it." Id. at 47.

! On March 14, a supervisor told a Norfolk
employee that
he was "afraid" for himself and Overnite if the Union
got
in. He expressed his concern that Overnite would
not be
able to pay the Union scale, and that the employees
should look at the union companies that had gone
out of
business. Id. at 49.

!       An   employee    complained      that
supervisors"`watched
[him] like a hawk' and stayed within listening
distance."

                     58
        Id. at 50. The ALJ determined that not only did
        supervi-
        sors create an impression of surveillance, but that
        "there
        was actual surveillance and monitoring in violation
        of
        Section 8(a)(1) of the Act." Id.

        ! The former Norfolk manager was sent to assist
        with the
        anti-union campaign. The ALJ found that he
        unlawfully
        "told employees that Douglas was working on
        improve-
        ments of the workplace and benefits, which was an
        implied promise of those improvements; impliedly
        prom-
        ised the termination of the [terminal manager], if
        that
        would change employees' prounion sympathies; and
        informed employees that strikes were inevitable."
        Id. at
        51.

                       d. Bridgeton

    The Union began an organizing campaign when Overnite
opened
a new service center in Bridgeton, Missouri, in December
1994. A
representation election was held on February 28, 1995, and
the Union
lost by only two votes, twenty-four to twenty-two. It then
filed objec-
tions to Overnite's pre-election misconduct. In January 1995,
Bridge-
ton manager Walter Grimes began illegally monitoring one
of the
most steadfastly pro-Union drivers — "even checking the
bathroom"
— to ensure that he was not engaging in organizational
activities. Id.
at 53. Along with illegal monitoring, the ALJ found
numerous other
pre-election violations by Overnite, including:

        ! Grimes removed union literature posted on the
        company
        bulletin board, left on tables in the break room
        and in the
        employee bathroom. While removing the pro-Union
        lit-
        erature, the manager allegedly remarked that
        he"[didn't]
        like to see that shit hanging on his board." Id.

        ! In January and February, local supervisors
        stifled con-
        versations between Union supporters and other
        employ-
        ees. On the other hand, conversations between
        anti-union
        employees and others were left undisturbed.
        Around the
        same time, Grimes asked a union supporter what the
        employees wanted. When that employee said
        overtime
59
and better benefits, Grimes responded: "They are in
the
works." Id. at 54.

! Overnite's "troubleshooters" arrived in the
Bridgeton-St.
Louis area around February 5 and stayed until
February
14, riding with all the drivers except the two most
active
union supporters. Id. at 53.

! One such troubleshooter, Andy Hamilton, told a
driver
that Overnite wanted to make its employees happy,
accommodating them by improving benefits and
inviting
more employee input. After the driver mentioned
that
overtime would make the company a better place to
work, Hamilton assured him that it was in the
works.
Hamilton also told the employee that he would
look into
the idea of an employee committee that would
participate
in selecting the benefit package, but advised him
that
"we don't need a third party at Overnite." Id. at
53-54.
When another employee made similar suggestions
about
benefits and overtime pay, Hamilton told him those
things were in the works. Id. at 54 n.83.

! During the pre-election period, Overnite sent the
former
Bridgeton Manager Jeff Woods, Operations Director
Morgan, and President Douglas to speak to the
Bridgeton
employees. In February, Woods told employees that
Overnite was looking into overtime and, although he
could not make any promises, he was "pretty sure" it
was
going to happen and that it was "almost a sure thing
...
almost a done deal." Id. at 54. Woods warned that
the
Union "would not work within the Overnite environ-
ment" and that, as a result, the benefit
improvements
Overnite was trying to make would be lost. Finally,
just
a week before the election, he urged employees to
give
the new management a chance. Id.

! About two weeks before the election, Operations
Direc-
tor Morgan spoke at a mandatory meeting of about
fif-
teen employees. He responded to questions about
overtime pay by telling them that Douglas had
taken

                    60
        over as president and, although he could not
        promise
        them anything because of the Union campaign,
        Douglas
        was looking into these problems and devising
        solutions.
        Id. On the same day, Morgan informed a group of
        employees that it was not too late to come up with
        non-
        union solutions to employee grievances. When one
        employee remarked that other companies had better
        wages and benefits, but that Overnite's profits were
        higher, Morgan replied that these were the sorts
        of prob-
        lems that they needed to present to Douglas, and
        that
        they ought to give Jim a chance. Id. at 55.

        !     President Douglas made several visits to
        Bridgeton prior
        to the election, speaking with employees about
        benefits,
        including overtime pay. During one such
        conversation,
        Douglas queried, "What if we gave you overtime at
        say,
        over 45, 48 hours, but we maybe lessen [overall
        work-
        load]," adding that they were looking into medical
        bene-
        fits. Douglas proceeded to discuss the pros and cons
        of
        overtime pay. Id. at 54.

        ! Two weeks before the election, Douglas held a
        meeting
        with about twenty to twenty-five employees. He
        announced that he wanted to know what was on
        their
        minds, and that he was trying to change things for
        the
        better. In response to employee questions about
        matters
        such as overtime, uniforms, sick days, and medical
        bene-
        fits, Douglas assured employees that he was looking
        into
        such matters. The company, Douglas asserted, could
        take
        care of its own and did not need third-party
        interference.
        Id. at 55.

                             3.

     As the Board found, Overnite was engaged, over an
extended
period of time, in an ongoing national effort, characterized
by unlaw-
ful anti-union activity, against the Teamsters.
Simultaneously, Over-
nite pursued "highly coercive `carrot and stick' campaign[s]"
at
Lawrenceville, Louisville, Norfolk, and Bridgeton. Id. at 3.
Overnite
repeatedly solicited employee grievances with express or
implied
61
promises to remedy them. It consistently reminded its
workers that
unionized employees would not receive the March 1995 wage
increase, but would instead have to wait for negotiations.
The frus-
trated negotiations in Chicago were repeatedly invoked to
remind
employees of Overnite's aversion to unionization. Overnite
supervi-
sors asserted that unionization would cause Overnite to
lose custom-
ers, go out of business and "shut the doors," and that the
Union would
jeopardize "jobs, . . . benefits — everything." Id. at 4.
Additionally,
Overnite's management made multiple threats against the
Union,
including loss of benefits, imposition of stricter discipline
and work
rules, along with more onerous working conditions.
Overnite also
engaged in an unlawful crackdown on union activities at
each of the
four service centers, including threats of retaliation,
unlawful surveil-
lance of union activities, the stifling of conversations
among pro-
union employees, and unlawful restrictions on the use of
company
bulletin boards.

                              4.

   The en banc majority does not dispute that Overnite was
guilty of
this litany of unfair labor practices, and it readily concedes
that Over-
nite's misconduct dissipated the Union's majority at the
Lawrenceville, Louisville, Norfolk, and Bridgeton service
centers.
Ante at 27. However, again ignoring the deference the Board
is due,
the majority concludes that Overnite's conduct did not
warrant the
Gissel bargaining orders. It chooses to focus on four
asserted "miti-
gating factors" to support its position: (a) Overnite's lack of
continu-
ing misconduct; (b) the rate of employee turnover; (c) the
passage of
time; and (d) that fair elections were held at other
Overnite service
centers. As explained below, the majority's reliance on
these factors
is misplaced.

                              a.

  First of all, the majority maintains that Overnite's unfair
labor
practices ceased in mid-1995. To the contrary, there is ample
evi-
dence that Overnite continued to engage in severe and
pervasive vio-
lations of the Act in 1996 and 1997, after Overnite and the
Union had
partially settled their differences in July 1995. The
following exam-
ples support this point:

                           62
       ! In December 1995, Overnite circumvented the
       Union
       and proposed its annual wage increase, coupled with
       a
       productivity agreement, directly to the unionized
       employees. By its supervisor's own admission,
       Overnite
       intentionally sought to avoid bargaining with the
       Union
       about the wage increase and productivity
       agreement.

       ! In spite of the fact that Overnite had a
       sixteen-year prac-
       tice of awarding annual wage increases to its
       employees,
       it awarded the January 1996 wage increase in a
       discrimi-
       natory manner, to non-union employees only.

       ! Following its discriminatory January 1996 wage
       increase, Overnite flaunted its conduct by
       distributing
       anti-union campaign flyers asserting that non-union
       employees were being paid more than union
       employees,
       and further contending that "voting for the
       Teamsters
       presented serious, adverse consequences." Overnite,
       329
       N.L.R.B. at 60.

       ! In preparation for the hearing before the ALJ in
       May
       1996, Overnite's attorneys engaged in coercive
       question-
       ing of employees at the Louisville service center.

       ! In 1997 Overnite again publicized its wage
       discrimina-
       tion against the union employees. As the ALJ
       explained,
       "[a]dditional flyers, apparently issued after
       Respondent
       increased wages in 1997, called attention to the
       fact that
       the nonunion employees earned 95 cents more than
       those
       represented by the Teamsters." Id. at 60 n.103
       (emphasis
       added).

In sum, this voluminous record contains unequivocal
evidence to sup-
port the Board's finding that, well after the partial
settlement, Over-
nite continued its anti-union activities and engaged in
additional
violations of the Act.

                           63
                              b.

    The majority's second basis for refusing to enforce the
Gissel bar-
gaining orders is that the Board failed to properly consider
the rate of
employee turnover occurring after the original elections.
In point of
fact, however, the Board did consider the issue of employee
turnover,
and it specifically found that "[i]n the present case, even
accepting,
arguendo, the facts asserted by [Overnite] concerning
employee turn-
over, we find the effects of [Overnite's] unlawful conduct
are not
likely to be sufficiently dissipated by turnover to ensure
a free second
election." Overnite, 329 N.L.R.B. at 5 (emphasis added). The
Board
went on to explain that the employee turnover rate did not
undermine
the Gissel bargaining orders, observing that a substantial
majority of
employees continued to be employed by Overnite, and that
they
would recall its coercive and impermissible actions.4 Id.

  Under applicable law, there is no specific threshold rate
of
employee turnover that renders a Gissel bargaining order
impermissi-
ble. Moreover, if such a threshold rate existed, it would
not be impli-
cated in this case. When the bargaining orders were issued,
between
sixty and seventy percent of the Overnite employees who
were
exposed to its earlier campaign of unfair labor practices
continued to
work at the four service centers. And the courts have
frequently
upheld Gissel bargaining orders in the face of higher
turnover rates.
For example, in NLRB v. So-Lo Foods, 985 F.2d 123, 128-29
(4th Cir.
1992), we upheld a bargaining order in which the turnover
rate was
seventy-three percent. See also Amazing Stores, Inc. v. NLRB,
887
____________________________________________________________
    4
      The majority asserts that the Board's conclusion on
turnover imper-
missibly relied on what is called the "lore of the shop," i.e.,
employees'
tales of past employer misconduct, and therefore it did not
adequately
consider the turnover issue. Ante at 28 n.4. The Board,
however, made
clear that it relied on factors other than the "lore of the
shop" in reaching
its conclusion that employee turnover failed to mitigate
Overnite's mis-
conduct. In fact, while specifically rejecting the concept of
"lore of the
shop" as speculative, Board Member Hurtgen concurred with
the major-
ity that the turnover rate was not a sufficiently mitigating
factor. Member
Hurtgen instead noted that the disparity in treatment
between union and
non-union employees at Overnite, e.g., with respect to wages,
was suffi-
cient to render the turnover rate inconsequential.
Overnite, 329 N.L.R.B.
at 5 n.25.

                             64
F.2d 328, 330-31 (D.C. Cir. 1989) (upholding bargaining order
despite ninety-five percent turnover); NLRB v. Gordon, 792
F.2d 29,
34 (2d Cir. 1986) (enforcing bargaining order after
one-hundred per-
cent turnover); Action Auto Stores, Inc., 298 N.L.R.B. 875
(1990),
enforced 951 F.2d 349 (6th Cir. 1991) (issuing bargaining
order
where there was seventy-five percent turnover).

   Although, not unexpectedly, there was some turnover of
employees
at the four service centers, the Board carefully assessed
this factor in
light of Overnite's overall anti-union conduct. It then
determined that,
based on the record and its expertise, the Gissel bargaining
orders
should issue. As such, the majority's attribution of error to
the Board
on the factor of employee turnover is misplaced.

                              c.

      The majority also places emphasis on the asserted
"passage of
time" between Overnite's unfair labor practices and the
Gissel bar-
gaining orders, concluding that there was nearly a five-year
gap. The
majority's analysis, however, which is premised on its
conclusion that
Overnite's anti-union activity ended in July 1995, is flawed.
In fact,
Overnite engaged in unfair labor practices in late 1995 and
early 1996
when it (1) circumvented the Union; (2) awarded its
discriminatory
wage increase to non-union employees only; and (3)
distributed cam-
paign flyers blaming its discriminatory conduct on the
Union. Fur-
thermore, the ALJ found that this coercive behavior
continued in
1997 when Overnite circulated additional flyers calling
attention to
the fact that "nonunion employees earned 95 cents more
than those
represented by the Teamsters." Overnite, 329 N.L.R.B. at 60
n.103.
The very next year, in April 1998, the ALJ issued its Decision
detail-
ing Overnite's anti-union activity and recommending issuance
of Gis-
sel bargaining orders. By that time, the ALJ had conducted
its
evidentiary hearing in this complex case, and it had reviewed
thou-
sands of pages of exhibits and more than 14,000 pages of
hearing
transcripts. Id. at 6. In these circumstances, the passage of
a single
year's time is hardly excessive. Moreover, if we were to
compute the
passage of time based on the date of the Board's Decision and
Order
(November 1999), rather than the ALJ's Decision, the lapse
(from
1997 to November 1999) would be less than three years.

                           65
          As with the employee turnover rate, there is no
threshold time lapse
after which issuance of a Gissel bargaining order by the
Board is
legally impermissible. Any undue lapse of time is simply
another fac-
tor for the Board to consider in applying its expertise. It is
true, of
course, that in some circumstances, a time lapse may be
sufficient to
preclude a fair election. See Be-Lo v. NLRB, 126 F.3d 268,
282 (4th
Cir. 1997) ("It strains credulity to believe that Be-Lo's
unfair labor
practices, such as they were, had such long-lasting effects
that a fair
rerun election could not have been held four years later
. . . ."). How-
ever, the courts have routinely enforced bargaining orders
involving
time lapses longer than the one in this case. For instance, in
So-Lo
Foods, we enforced a Gissel bargaining order issued
three-and-a-half
years after assertion of the unfair labor practices. So-Lo
Foods, Inc.,
303 N.L.R.B. 749, 750 (1991), enforced, 985 F.2d 123 (4th Cir.
1992). See also NLRB v. Intersweet, Inc., 125 F.3d 1064, 1068
(7th
Cir. 1997) (explaining that period of "just over three years
...
between the time of the violations and the imposition of the
Gissel
order" did not render bargaining order unenforceable
because it was
"ordinary institutional time lapse[ ] inherent in the legal
process")
(internal quotations and citations omitted). In light of
Overnite's anti-
union activities and the other relevant aspects of this case,
the Board
reasonably found that the time lapse did "not approach the
time found
to render the Gissel orders stale in some cases." Overnite,
329
N.L.R.B. at 6.

                              d.

    The majority's final point in justifying its view on the
bargaining
orders is that "fair reelections were found to have been
conducted at
several other sites which were similarly influenced by
Overnite's
unfair labor practices." Ante at 29. Significantly, both the
Board and
the ALJ also fully considered this factor; they
nevertheless concluded
that, in the circumstances, Gissel bargaining orders were
warranted at
Lawrenceville, Louisville, Norfolk, and Bridgeton.
Overnite, 329
N.L.R.B. at 6 n.26, 63. Reviewing the Board's choice of remedy
for
abuse of discretion, as we must, I entirely agree with the
Board.
     The Union's ability to prevail in isolated elections at
other facilities
does not mean that fair elections would occur at
Lawrenceville, Lou-
isville, Norfolk, and Bridgeton. In point of fact, we do not
know why

                            66
employees at the other facilities voted for the Union. We
could specu-
late (although it is improper to do so): perhaps the unfair
labor prac-
tices at those locations were not as severe as these, or
perhaps a
distinct set of employee concerns propelled the Union to
success. Put
simply, a myriad of factors could explain why the Union
succeeded
at the other service centers.

   Our job is not to guess what might have occurred at the
other ser-
vice centers. Instead, our task is to review the extent and
impact of
the unfair labor practices that occurred at Lawrenceville,
Louisville,
Norfolk, and Bridgeton, and then to assess, under the
applicable legal
principles, the propriety of the Gissel bargaining orders.
The litany of
anti-union activity at those four locations, recounted supra
at 51-62,
coupled with Overnite's national violations of the Act,
provide ample
support for their issuance.

                              5.

     In addition to maintaining that fair elections were
possible at
Lawrenceville, Louisville, Norfolk, and Bridgeton, the
majority faults
the Board for having insufficiently detailed its findings in
support of
the Gissel bargaining orders. We have indicated that when
the Board
issues Gissel bargaining orders it must make a "`detailed
analysis' of
the `continuing effect of misconduct, and the potential
effectiveness
of ordinary remedies . . . .'" Be-Lo, 126 F.3d at 282 (quoting
NLRB
v. Appletree Chevrolet, Inc., 608 F.2d 988, 997 (4th Cir.
1979)). The
rationale underlying this directive is that, in order to
enable us to
assess whether a bargaining order is warranted, the Board
must pro-
vide us with an adequate record.

   And in this case, the record is more than adequate. The
Board care-
fully analyzed Overnite's continuing misconduct and the
relevant
related factors, and it also considered the inadequacy of
ordinary
available remedies. It then issued its Decision and Order
reiterating
the meticulous and exhaustive Decision of the ALJ. In so
doing, the
Board observed that "[b]ecause this case falls within
category II, we
have, as mandated by the Supreme Court in Gissel, examined
the
extensiveness of the Respondent's unfair labor practices and
the like-
lihood of their recurrence in the future." Overnite, 329
N.L.R.B. at 2.
By way of example, the Board thoroughly examined the
"compliance

                          67
program" which Overnite had supposedly instituted to avoid
future
unfair labor practices, and it determined that Overnite's
compliance
program had been a failure. Id. at 4. The Board also made
specific
findings that (1) Overnite had engaged in severe and
pervasive hall-
mark violations of the Act, (2) the violations could not be
remedied,
and (3) the violations would not be dissipated by employee
turnover.
Id. at 5-6. Thus, in issuing its Gissel bargaining orders, the
Board
carefully assessed the likelihood of recurring unfair labor
practices
and the efficacy of ordinary remedies. As such, it has
provided us
with a detailed record for our review and assessment of its
Gissel bar-
gaining orders.

  The Supreme Court's unanimous decision in Gissel clearly
articu-
lated the role of bargaining orders in remedying unlawful
election
activity, and in deterring future anti-union misconduct. As
the Court
observed:

        If an employer has succeeded in undermining a
        union's
        strength and destroying the laboratory conditions
        necessary
        for a fair election, he may see no need to violate a
        cease-and
        desist order by further unlawful activity. The
        damage will
        have been done, and perhaps the only fair way to
        effectuate
        employee rights is to re-establish the conditions as
        they
        existed before the employer's unlawful campaign.

Gissel, 395 U.S. at 612.

   This very proceeding presents the scenario envisioned by
the Court
in Gissel. Faced with Overnite's egregious violations of the
Act, the
Board concluded that bargaining orders were warranted at
the four
contested service centers, and it issued them. Informed as
it was by
the Board's unique expertise and by the exhaustive findings
of the
ALJ, the Board's Order was entirely appropriate, and we
should
enforce it.

   I respectfully dissent, and I am pleased to state that
Judge Michael
and Judge Motz concur in this dissenting opinion.

                             68